UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52444 JBI, Inc. (Exact name of registrant as specified in its charter) Nevada 90-0822950 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20 Iroquois Street Niagara Falls, NY14303 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number:(716) 278-0015 Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s)), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant was approximately $42 million as of June 30, 2013 based upon the closing price of $0.47 per share on June 29, 2013. As of June 3, 2014, there were 96,292,243 shares of the Registrant’s common stock, $0.001 par value, outstanding. Documents Incorporated by Reference JBI, INC. Table of Contents PART I ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 13 ITEM 1B. UNRESOLVED STAFF COMMENTS 21 ITEM 2. PROPERTIES 21 ITEM 3. LEGAL PROCEEDINGS 22 ITEM 4. (REMOVED AND RESERVED) 23 PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 ITEM 6. SELECTED FINANCIAL DATA 25 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 37 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 38 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 39 ITEM 9A. CONTROLS AND PROCEDURES 39 ITEM 9B. OTHER INFORMATION 40 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 40 ITEM 11. EXECUTIVE COMPENSATION 42 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 48 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 49 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 49 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 49 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K (“Report”) contains “forward looking statements” within the meaning of applicable securities laws.Such statements include, but are not limited to, statements with respect to management’s beliefs, plans, strategies, objectives, goals and expectations, including expectations about the future financial or operating performance of our Company and its projects, capital expenditures, capital needs, government regulation of the industry, environmental risks, limitations of insurance coverage, and the timing and possible outcome of regulatory matters, including the granting of patents and permits.Words such as “expect”, “anticipate”, “intend”, “attempt”, “may”, “will”, “plan”, “believe”, “seek”, “estimate”, and variations of such words and similar expressions are intended to identify such forward looking statements. These statements are not guarantees of future performance and involve assumptions, risks and uncertainties that are difficult to predict. These statements are based on and were developed using a number of factors and assumptions including, but not limited to: stability in the U.S. and other foreign economies; stability in the availability and pricing of raw materials, energy and supplies; stability in the competitive environment; the continued ability of our Company to access cost effective capital when needed; and no unexpected or unforeseen events occurring that would materially alter the Company’s current plans. All of these assumptions have been derived from information currently available to the Company including information obtained by our Company from third party sources. Although management believes that these assumptions are reasonable, these assumptions may prove to be incorrect in whole or in part. As a result of these and other factors, actual results may differ materially from those expressed, implied or forecasted in such forward looking information, which reflect our Company’s expectations only as of the date hereof. Factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward-looking statements include risks associated with general business, economic, competitive, political and social uncertainties; risks associated with changes in project parameters as plans continue to be refined; risks associated with failure of plant, equipment or processes to operate as anticipated; risks associated with accidents or labor disputes; risks associated in delays in obtaining governmental approvals or financing, or in the completion of development or construction activities; risks associated with financial leverage and the availability of capital; risks associated with the price of commodities and the inability of our Company to control commodity prices; risks associated with the regulatory environment within which our Company operates; risks associated with litigation including the availability of insurance; and risks posed by competition. These and other factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward looking statements are discussed in more detail in the section entitled “Risk Factors” Part I, Item 1A of this Report and in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II, Item 7 of this Report. Some of the forward-looking statements may be considered to be financial outlooks for purposes of applicable securities legislation including, but not limited to, statements concerning capital expenditures. These financial outlooks are presented to allow the Company to benchmark the results of our Company’s Plastic2Oil business. These financial outlooks may not be appropriate for other purposes and readers should not assume they will be achieved. Our Company does not intend to, and the Company disclaims any obligation to, update any forward-looking statements (including any financial outlooks), whether written or oral, or whether as a result of new information, future events or otherwise, except as required by law. Unless otherwise noted, references in this Report to “JBI” the “Company,” “we,” “our” or “us” means JBI, Inc., a Nevada corporation. 3 GLOSSARY OF TECHNICAL TERMS In this filing, the technical terms, phrases, and abbreviations set forth below have the following meanings: “ASTM” means American Society for Testing and Materials, the entity responsible for the development and delivery of international voluntary consensus standards. “BTU” means British Thermal Unit, a measure of heat energy; “Distillate” means a product derived from petroleum-based hydrocarbons “Fuel Oil” means various ranges of Number 1 to 6 fuels distilled from crude oil, or in JBI’s case, distilled from plastic; “Fuel Oil No. 2” means a distillate heating oil similar to diesel fuel with the same cetane number, or measurement of combustibility quality, as diesel fuel.This is generally obtained in the crude oil distillation process from the lighter cuts of crude oil.In our process, it is the second fuel made in the conversion from plastic to oil; “Fuel Oil No. 6” means a high viscosity residual oil that requires preheating to 104 – 127 degree Celsius.It is generally the material remaining after the more valuable cuts of crude oil have been boiled off.In our process, it is the first fuel made in the conversion from plastic to oil; “Hydrocarbon” means an organic compound consisting entirely of hydrogen and carbon; “MACT” means Maximum Achievable Control Technology, which are various degrees of emissions reductions that the EPA determines to be achievable; “Naphtha” means a flammable liquid mixture of hydrocarbons covering the lightest and most volatile fraction of the liquid hydrocarbons in petroleum with a boiling range of 60 to 200 degrees Celsius.In our process, it is the last liquid fuel made in the conversion from plastic to oil; “NESHAP” means the National Emissions Standards for Hazardous Pollutants which are emissions standards set by the EPA for an air pollutant that may cause an increase in fatalities or in serious irreversible and incapacitating illnesses; and “PPM” means parts per million; “Stack Test” means a procedure for sampling a gas stream from a single sampling location at a facility, used to determine a pollutant emission rate, concentration or parameter while the facility equipment is operating at conditions that result in the measurement of the highest emission values approved by regulatory authorities; “Tipping Fees” means the charge levied on a given quantity of waste received at a landfill, recycling center or waste transfer facility. PART I ITEM 1. BUSINESS Overview We manufacture processors which produce fuel products mainly from unsorted, unwashed waste plastics for distribution across a number of markets.We continue to execute on our business strategy with the goal of becoming a leading North Americancompany that transforms waste plastic into ultra-clean, ultra-low sulphur fuel. Currently, we provide environmentally-friendly solutions through our processors and technologies.Our primaryoffering is our Plastic2Oil®, or P2O®, solution, which is our proprietary process that converts waste plastic into fuel through a series of chemical reactions (our “P2O business”).We collect mainly mixed plastics from commercial and industrial enterprises that generate large amounts of waste plastic for use in our process.Generally, this waste plastic would otherwise be sent to landfills and its disposal potentially can be quite costly for companies.We use this waste plastic as feedstock to produce Fuel Oil No. 2, Naphtha, and Fuel Oil No. 6 for various uses by our customers.We own and operate our P2O processors and have the capability to produce and store the fuels at, and ship from, our facilities in Niagara Falls, NY.We sell the fuels we produce to customers through two main distribution channels, fuel wholesalers and directly to commercial and industrial end-users.At June 3, 2014, we had three fully-permitted operational P2O processors, one dedicated to Research & Development, two dedicated to fuel production. All three processors are located at our Niagara Falls, NY facility, and our fourth and fifth processors were in process of assembly offsite in Niagara Falls, NY for sale. For the reasons described in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, the three operational P2O processors have been idle since late December 2013. 4 For financial reporting purposes, we operate in two business segments, (i) our P2O solution, which sells the fuel produced through our processors (ii) data storage and recovery (the “Data Business”). As part of our P2O business segment, we recently began to offer for sale built-to-order P2O processors for use at a customer’s site, although no such sales have been completed to date.Previously, we operated a chemical processing and cleaning business, known as Pak-It and a retail and wholesale distribution business known as Javaco, Inc.As of December 31, 2012, we had exited both of these businesses and their results in all periods presented are classified as discontinued operations. Our P2O business has been operating in a limited commercial capacity since December 2010 and we anticipate that this line of business will account for a majority of our revenues in 2014 and periods thereafter.Historically, however, our revenues have been partially derived from our other lines of business and products, Javaco and Pak-It, which are classified in this Annual Report as discontinued operations. In the year ended December 31, 2013, we had total sales of approximately $693,125, of which $599,413 were derived from our P2O business and $93,712 were derived from our Data Business.In the year ended December 31, 2012, we had total sales of $609,553 from our P2O business and $70,381 from our Data Business. We conduct our P2O business at our facilities located in Niagara Falls, New York.Our corporate address is 20 Iroquois Street, Niagara Falls, NY 14303. Organizational History We were incorporated on April 20, 2006 under the laws of the State of Nevada under the name 310 Holdings Inc. (“310”). On April 24, 2009, John Bordynuik, purchased 63% of the issued and outstanding shares of 310 and became our chairman and chief executive officer.On June 25, 2009, we purchased certain assets from John Bordynuik, Inc., a corporation founded by Mr. Bordynuik. The assets acquired included tape drives, computer hardware, servers and a mobile data recovery container to read and transfer data from magnetic tapes.From inception until August 2009, we were a shell company within the meaning of the rules of the Securities and Exchange Commission.On August 24, 2009, we acquired all of the outstanding shares of Javaco, Inc., a wholly owned subsidiary of Domark International, Inc. On September 30, 2009, we acquired 100% of the issued and outstanding equity interests of Pak-It, LLC.We formed JBI (Canada) Inc. on February 9, 2010 for purposes of distributing Pak-It products in Canada.We formed Plastic2Oil of NY, #1, LLC on May 4, 2010, for the development and commercialization of our Plastic2Oil business in Niagara Falls, NY. On October 5, 2009, we changed our corporate name to JBI, Inc. On August 24, 2009, the Company acquired Javaco, Inc. (“Javaco”), a distributor of electronic components, including home theater and audio video products. On July 9, 2012, we announced the closure of our Javaco operations and sold substantially all of its assets to an unrelated third party. In July 2012, the Company closed Javaco and sold substantially all its inventory and fixed assets.The operations of Javaco have been classified as discontinued operations for all periods presented (Note 19). In September 2009, the Company acquired Pak-It, LLC (“Pak-It”).Pak-It operated a bulk chemical processing, mixing, and packaging facility.It also developed and patented a delivery system that packages condensed cleaners in small water-soluble packages. During 2011, the Company initiated a plan to sell certain operating assets of Pak-It and subsequently sold Pak-It in February 2012, with an effective date of January 1, 2012.On February 10, 2012, we sold substantially all the assets ofPak-It. The operations of Pak-It have been classified as discontinued operations for all periods presented (see Note 19). In December 2010, the Company entered into a twenty year lease for a recycling facility in Thorold, Ontario.During the period ended December 31, 2013, the Company determined that it would no longer operate the facility and shut down all operations.The assets and operations related to the recycling facility have been reclassified as discontinued operations for all periods presented (Note 19). Our common stock is quoted on the OTCQB Market under the symbol “JBII”. 5 Organizational Chart The following chart outlines our corporate structure, as of June 3, 2014, and identifies the jurisdiction of organization of each of our material subsidiaries. Each material subsidiary is wholly-owned by the company. JBI, Inc. - Parent company with corporate office in Niagara Falls, NY; Plastic2Oil of NY #1, LLC - Operates our P2O business in Niagara Falls, NY. JBI (Canada) Inc. - Conducts our P2O business in Canada, including management of our fuel blending site. Our Primary Product - Plastic2Oil P2O Overview Our P2O processors have evolved into a modular solution with the completion of processor #3 in 2013. We use third party contract manufacturers for the manufacture of many of the key modular components of our processors, including the kilns and distillation towers as well as certain other key components that require specialized machining and fabrication. Our P2O process is proprietary and converts waste plastic into fuel through a series of chemical reactions.We developed this process in 2009 and began very limited commercial production in 2010 following our receipt of a consent order from the New York State Department of Environmental Conservation (“NYSDEC”) allowing us to commercially operate our first large-scale P2O processor at our Niagara Falls, New York facility.Currently, we have three fully-permitted operational P2O processors, which are capable of producing Naphtha, Fuel Oil No. 2 and Fuel Oil No. 6, all of which are fuels produced to the specifications published by ASTM.The fully-permitted P2O processor is dedicated to Research & Development activities. We have two additional processors in the process of assembly offsite. Our P2O process is capable of producing two by-products, an off-gas similar to natural gas and a petcoke carbon residue.We primarily use our off-gas product in our operations to fuel the burners in our P2O processors.We sell our fuel products through two main distribution channels comprised of fuel wholesalers and directly to commercial and industrial end-users. The Company had to shut down its production late in the fourth quarter of 2013 due to severe cold weather that caused damage to condensers and other components of our processors.Management estimates that the repair of the processors will require the expenditure of between $175,000 and $200,000. At June 3, 2014, we lacked the working capital or access to bank credit to make these repairs. We are reviewing our financing options, including the sale of shares of our common stock or other securities, in order to allow us to obtain sufficient funds to make the required repairs and resume operation of our processors. Management currently anticipates that the processors will remain idle at least until the third quarter of 2014. During the idle period, we significantly reduced our headcount by furloughing our operations personnel but retained a small team to perform general repairs and maintenance on the processors. Once the processors are repaired, we expect a small increase in our headcount in order to resume normal operations. Our P2O process accepts mainly unsorted, unwashed waste plastics.Although many sources of plastic waste are available, we have focused our feedstock sources on primarily post-commercial and industrial waste plastic.Generally, we believe that this waste stream is more costly for companies to dispose of, making it more readily available in large quantities and cheaper for us to acquire than other potential types of feedstock.We believe our P2O process offers a cost-effective solution for businesses that currently have to pay to dispose of these types of waste. Currently, we understand that there are several plastic-to-oil processes operational globally. These facilities employ a wide range of technologies and yield varying purities of fuel output. We believe that our process has many advantages over other commercially available processes in that our P2O solution requires a comparatively lesser initial capital investment and yields high-quality, ultra-low sulphur fuel, with no need for further refinement. Additionally, our process uses comparatively little energy and physical space, which, in our view, makes it better suited for high-volume production and expansion to multiple sites. 6 P2O Process and Operations There are various processes in existence for converting plastic and other hydrocarbon materials into products for use in the production of fuels, chemicals and recycled items. These processes include: pyrolysis (conversion using dry materials at high pressure and temperature in the absence of oxygen), catalytic conversion (conversion using a catalyst for stimulating a chemical reaction), depolymerization (conversion using superheated water and high pressure and temperature) and gasification (conversion at high temperature using oxygen or steam). Our patent-pending P2O conversion process involves the cracking of the plastic hydrocarbon chains at ambient pressure and comparatively low temperature using a catalyst. We have developed our Plastic2Oil processors to be continuously running, energy-efficient and environmentally-friendly while converting waste plastics into end-user ready, and ultra-clean, ultra-low sulfur fuels. The processors are periodically shut-down for maintenance and residue removal. The fuels produced can be used directly by our customers without further refining or processing. Over a three year period, we have scaled our processing operations from a one gallon processor to three processors, each permitted to feed up to 4,000 pounds of feedstock per hour.Some of the milestones that we have reached include: ● Manufacturing and operating multiple processors at our Niagara Falls, NY site; ● From inception, the processors were designed with safety and green emissions as top priorities. ● Standardization and modularization of the components of our processors; ● Ability to continuously feed waste plastic 24 hours a day; ● Approximately 86% of waste plastic by weight is converted to liquid fuel conversion; ● Approximately 8% of waste plastic by weight is converted to gas and is used to fuel the process; ● Operating at atmospheric pressure, not susceptible to pinhole leaks and other problems with pressure and vacuum-based systems; ● No requirement for incinerators, thermal oxidizers or scrubbers and no stack monitoring is necessary; ● Three stack tests (two on the initial processor and one on the second processor) conducted by Conestoga-Rovers & Associates (“CRA”), prove emissions are extremely low; ● Process validation by SAIC Energy, Environment & Infrastructure, LLC and IsleChem, LLC. ● Permitted to operate three processors commercially in New York by the NYSDEC; and Processor Input Waste Plastics:We are able to feed mainly mixed unwashed waste plastics into the Plastic2Oil processors. Waste plastic is widely available and we are focused on maximizing the types and densities of the plastic we procure for optimal processor performance. Heat Transfer Fluid: We are also able to include Hydrocarbon based transfer fluid as feed into the Platic2Oil processors. 7 Processor Output We are currently permitted to feed two tons, or 4,000 pounds, of waste plastic per hour into each processor by a continuous conveyor belt where it is heated by a burner that mainly burns off-gases produced from the P2O process. Plastic hydrocarbons are cracked into various shorter hydrocarbon chains and exit in a gaseous state. Any residue, metals and or non-usable substances remain in the reactor and are periodically removed. Through our proprietary process Fuel Oil No. 6, Fuel Oil No. 2, and Naphtha are condensed from the reactor through the remainder of the process. The fuel output is then transferred to storage tanks automatically by the system. Our process is mainly operated by an automated computer system that controls the conveyor feed rate, system temperatures, off-gas systems and the pumping out of newly created fuel to storage tanks. The plastic to liquid fuel conversion is approximately 86% by weight. Therefore, 20 tons of plastic would be processed into approximately 4,100 gallons of fuel. At June 3, 2014, we had three operational processors at our Niagara Falls, NY facility. One processor was dedicated to Research & Development. Fuel Produced:The fuel produced in our processors is ultra-low sulfur fuel and is ready for end-users without the need for further refinement. Off-gas:Approximately 8-10% of waste plastics fed into the processors are converted to a mixture of hydrogen, methane, ethane, butane and propane gas (“off-gas”).Once our processors are in a state to begin the P2O process, they use their own off-gas to fuel the burners in the process. Residue: There is approximately 2-4% residue from our process, which is petroleum coke or carbon black (“petcoke”) that needs to be removed on a periodic basis. Feedstock Our P2O process primarily uses post-commercial and industrial waste plastic that might otherwise be sent to a landfill by the commercial and industrial producers of such waste plastic.We believe that this can be costly for these producers due to the large volumes of plastic waste that they generate. As such, our business model is premised on our ability to accept numerous types of waste plastics from such sources at a relatively low cost.We believe that our ability to accept mainly mixed, unwashed waste plastics is a significant advantage of our P2O process compared to similar operations in our industry. Fuel Products Our P2O process makes both light and heavy fuel products which are; specifically Naphtha, Fuel Oil No. 2 and Fuel Oil No. 6, as defined by ASTM.Our process also generates two main by-products, an off-gas similar to natural gas and a carbon residue known as petcoke. Naphtha is a very light fuel product that is used as a cutting component for both high and regular grade gasoline. Fuel Oil No. 2 is a mid-range fuel commonly known as diesel and has numerous transportation, manufacturing and industrial uses.Fuel Oil No. 6 is a heavy fuel generally used in industrial boilers and ships.Our process produces high quality, ultra-low sulphur fuels, without the need for further refinement which enables us to sell our fuel directly from our processors to the end-user. The off-gas that is produced by the P2O process is used to fuel the burner that heats the entire processor. P2O Facilities We currently have one main operating facility that we use in our P2O business, our P2O plant, as well as a second facility, our fuel blending site, for use in the future.These are briefly described below. Additional information on our properties can be found in Item 2 of this report. Niagara Falls, NY facility:Our Niagara Falls, NY facility currently has two operating buildings, a 10,000 square foot building that currently houses one commercial-scale P2O processors, one P2O processor devoted to Research & Development activities, and a 7,200 square foot building housing the third commercial-scale P2O processor.Our Niagara Falls operations are situated on eight acres which can accommodate expansion of our growing operations.This facility also serves as the center of our research and development operations and our administrative offices. Blending Site:We own a 250,000 gallon fuel-blending facility in Thorold, Ontario, which, when in use, would allow us to blend and self-certify certain fuels that are produced from our process to meet government specifications. 8 Sales and Distribution We sell our fuel products through two main channels: fuel brokers and direct to end-users.We have no long-term contracts for fuel sales; rather, we sell our fuel through the issuance of routine purchase orders. During the years ended December 31, 2013 and 2012, 81.0%, and 58.0%, respectively, of total net revenues were generated from four and three customers respectively. Suppliers The principal goods that we require for our P2O business are the waste plastic that we use as feedstock for production of our fuels.We collect waste plastics from commercial and industrial businesses that generate large amounts of this waste stream. As of June 3, 2014 we had approximately 394,000 pounds of waste plastic and approximately 18,000 gallons of Heat Transfer Fluid available in inventory as feedstock, to support the resumption of operations upon the repairs, as mentioned above. We also rely on third party manufacturers for the manufacture of many components of our processors including kilns and distillation towers.During the years ended December 31, 2013 and 2012, 26.4%, and 25.5%, respectively, of total net purchases were generated from four vendors.As at December 31, 2013 and 2012 four and three vendors, respectively, accounted for 27.9%, and 36.6%, respectively, of accounts payable. Licenses, Permits and Testing We maintain the following permits and licenses in connection with the operation of our P2O business. License/Permit Issuing Authority Registration Number Issue/Expiration Date Air Permit NYSDEC 9-2911-00348/00002 06/30/2014 Solid Waste Permit NYSDEC 9-2911-00348/00003 06/30/2014 Bulk Fuel Blending License Ontario Technical Standards & Safety Authority 10/12/2014 Waste Disposal Site Ontario Ministry of the Environment A121029 Perpetual (subject to annual reviews) In 2010, our P2O process and processors were tested by IsleChem, LLC, an independent chemical firm providing contract research and development, manufacturing and scale-up services, using two small prototypes of our P2O processor.The IsleChem test results indicated that our process is both repeatable and scalable. Following this testing, we assembled a large-scale P2O processor capable of processing at least 20 metric tons of plastic per day. In September 2010, we had a Stack Test performed by Conestoga-Rovers & Associates (“CRA”), an independent engineering and consulting firm, which concluded that, with a feed rate of 2,000 pounds of plastic per hour, our processor’s emissions were below the maximum emissions levels allowed by the NYSDEC simple air permit, which is needed to commercially operate the P2O processor at that location.We used the CRA test results to apply for the required operating permits and in June 2011 we received an Air State Facility Permit (“Air Permit”) and Solid Waste Management Permit (“Solid Waste Permit”) for up to three processors at the Niagara Falls, NY facility.In December 2011, we had a second stack test performed by CRA for an increased rate of 4,000 pounds per hour.In January 2012, we received a final emissions report from CRA confirming that emissions were considerably decreased with an increased feed rate.In December 2012, we had a stack test performed on the second processor. The emissions tests conducted by CRA on our processors are summarized in the following table: Emissions Units Original Stack Test (2010) – Processor #1 Final Stack Test (Dec. 2011) – Processor #1 Stack Test (Dec. 2012) – Processor #2 CO – Carbon Monoxide ppm SO 2 - Sulphur Dioxide ppm NOx – Oxides of Nitrogen ppm TNMHC – Total Non-Methane Hydrocarbons ppm PM – Particulate Matter Lbs./hr. Hexane Lbs./hr. Not tested 9 Industry Background Alternative fuels are generally considered to be any substances that can be used as fuel, other than conventional fossil fuels such as naturally occurring oil, gas and coal. There have been many approaches taken to producing alternative fuels, including conversion of corn oil, vegetable oil and non-food-based materials. These approaches have demonstrated varying degrees of commercial potential. Some of the challenges that alternative fuel producers have faced include high feedstock supply costs, lower perceived value of fuel product, higher capital costs and dependence on government regulations for economic viability. We believe our company is distinguishable from other producers of alternative or renewable fuels because our P2O solution represents a process and product that is commercially viable and designed to provide immediate benefit for industries, communities and government organizations with waste plastic recycling challenges.Our business model is premised on the need for a more efficient and cost-effective alternative to disposing of waste plastic in jurisdictions where the cost of transporting and landfilling large amounts of plastic is quite costly. Competition Our P2O business has elements of both a recycling business and a fuel refiner/ production business, which makes it difficult to identify and make direct comparisons to competitors. Both the recycling and energy sectors are characterized by rapid technological change. Our future success will depend on our ability to achieve and maintain a competitive position with respect to technological advances in both of these sectors.We believe that our business currently faces competition in the plastics-to-energy market, including competition from Envion, Polymer Energy, LLC, and Agilyx, each of which has developed alternative methods for obtaining and generating fuel from plastics.See “Risk Factors—Risks Related to Our Business”. Because P2O solution end products include a variety of fuels, we also face competition from the broader petroleum industry. Business Model We believe that our Plastic2Oil business model provides a unique proposition for both the supply side and the end-user side of the waste-to-fuel value chain.Our P2O technology is positioned to link these two sides by offering economic incentives in both directions. We believe P2O offers value to suppliers of waste plastic by saving transport and landfill Tipping Fees, and value to fuel end-users by providing ultra-low sulphur green fuel. Given these incentives, we believe that our Plastic2Oil business will be sought after by those industries that can benefit from the added value that we provide, thus allowing the potential for our company’s growth through sale of processors. Business Strategy Our long-term strategy is to become the leading vertically-integrated, North American company that is a processor manufacturer first, and fuel processor and fuel seller second. The key elements of our strategy to achieve this goal are as follows: Marketing Strategy We target post-commercial and industrial waste plastic partners. We believe this allows us to identify sources of large plastic waste streams, such as industrial sites, material recovery facilities, etc., and to sell fuel to customers through two main distribution channels: fuel wholesalers and directly to commercial and industrial end-users. We are also partnering with businesses and municipalities who collect waste plastics. Our vision is to help redirect these waste plastic streams, preventing them from entering landfills. Manufacturing Strategy Our P2O business model allows us to simultaneously pursue sales to multiple commercial opportunities (Partners) across the waste plastic and fuel markets. We will license our P2O technology including maintenance to operate all P2O processors, to be operated at our Partner sites. We intend to construct clusters of P2O processors at sources of large plastic waste streams, such as industrial sites, material recovery facilities and recycling centers. 10 Procurement Strategy Our feedstock strategy is as follows: ● Get the Right Material to Maximize Throughput.Although the P2O processor can process many different types of plastic and create consistent fuels, we will focus on the types of plastic that will maximize the machine’s productivity.This is typically high density material. ● Contract for Long-Term Consistent Feedstock Supply.By contracting with our suppliers, we are able to gain commitments for consistent flows of feedstock.This also allows us to more accurately forecast our feedstock supply and fuel outputs.An additional benefit of contracting with suppliers is that we are able to rely on this material flow as it relates to our continued growth planning. ● Cost to the Processor.We look at all feedstock opportunities considering the “cost to the processor”. This means we consider including the cost is the price we pay to the supplier, the cost of transportation or our costs to pre-process the feedstock material, the critical thing is the total cost incurred for “ready to process” material. Competitive Strengths We believe that our competitive strengths are as follows: Our processors convert unwashed waste plastics into “in specification fuels” ready for use by the customer. Our process does not generate any waste water. The fuel is Halide free and there is no further need for refinement. The process does not produce any hazardous waste. In addition to producing fuel, our P2O solution simultaneously addresses the problem of disposing of waste plastic.We offer an alternative to disposing of waste plastic in a landfill. Our processors can accept mainly mixed, unwashed plastic feedstock.In the United States and Canada, a substantial amount of plastic is currently considered waste and is disposed of in landfills, resulting in Tipping Fees levied by the landfill or other waste disposal facility fees.We believe that the current low landfill diversion rates for waste plastic in the United States and Canada, together with the costs of transporting and disposing of plastic in bulk, present a significant opportunity to provide an alternative to conventional recycling and waste disposal. The P2O process provides a highly efficient means of converting plastic into fuel. Our proprietary P2O process and catalyst provide a highly efficient means of converting plastic into fuel. Our business model depends on us being able to provide both a cost-competitive means of disposing of waste plastic and an efficient and non-energy intensive means of producing fuel.Our process requires comparatively minimal electricity to operate, and the energy balance of the process is positive, meaning that more energy can be produced than is consumed by the process. Low capital costs and small footprint. We have designed the processors with a modular design with standardized components, making construction of our processors relatively simple and cost effective.We have designed our processors to take up approximately 3,000 square feet of space, giving the processors a relatively small footprint.We believe that this design facilitates the construction and operation of multiple processors on a single site. We estimate that the costs of constructing our processors on industrial partner sites will be substantially less than the cost of constructing waste-to-fuel facilities offered by our competitors. Lower emissions In the United States, businesses and other producers of emissions are subject to various regulatory requirements, including the National Emission Standards for Hazardous Air Pollutants, or “NESHAP.” These emission standards may be established according to Maximum Achievable Control Technology requirements set by the EPA, often referred to as “MACT standards”. MACT standards apply to a number of sources of emissions, including operators of boilers, process heaters and certain solid waste incinerators. Because our P2O fuel products have ultra-low sulphur content, we believe that our P2O fuel can assist industrial partners with meeting MACT requirements through reduced hazardous emissions. Our processors produce fuels that have very low sulphur content, which allows the end-user to potentially lower the emissions generated by its operations while using our fuels. These lower emissions potentially could save the end-user from expensive environmental compliance costs, stemming from such initiatives as the NESHAP regulations and more specifically the MACT standards for each pollution source. Validation of repeatability and scalability of P2O processors. Our P2O business has been validated for repeatability and scalability by extensive testing by our customers and multiple independent tests by outside consultants and third party laboratories. 11 Other Businesses Data Recovery & Migration In June 2009, we purchased certain assets from John Bordynuik, Inc., a corporation founded by John Bordynuik, our former Chief Executive Officer and current Chief of Technology. The assets acquired from John Bordynuik, Inc. included tape drives, computer hardware, servers and a mobile data recovery lab to read and transfer data from magnetic tapes and these assets are used in our Data Recovery & Migration business. Magnetic tapes were previously a primary media for data storage. Because of its cost effectiveness, magnetic tape was widely used by government, scientific, educational and commercial organizations for decades. Over time, these tapes can become vulnerable to deterioration when exposed to natural elements, which can render the tapes difficult to read or unreadable using the original tape-reading equipment.Our Data Business involves reading old magnetic tapes, interpreting and restoring the data where necessary and transferring the recovered data to storage formats used in current systems. The recovered data is verified for accuracy and returned to customers in the media storage format of their choice. Our process gives customers the ability to conveniently catalogue and safely archive difficult-to-retrieve data on readily accessible, contemporary storage media. Users of these services generally include businesses or organizations that have historically stored information on magnetic tape, such as government agencies, oil and gas companies and academic institutions. The process for data recovery was developed and is very highly dependent on Mr. John Bordynuik.The Data Business’s reliance on Mr. Bordynuik has been a key driver to achieving revenue in 2013 and 2012. In light of our business strategy focus on our P2O business, we anticipate that revenues and profits generated from our Data Business operations will represent a decreasing share, if any, of our total revenues and profits in future reporting periods.Due to these factors, we recorded an impairment of $36,500 in 2012 related to the assets of the Data Business. Pak-It From September 2009 until February 2012, through Pak-It, we were engaged in the manufacture of cleaning chemicals.As previously reported, we sold substantially all of the assets of this business in February 2012 because management felt that Pak-It’s business was no longer aligned with our strategic focus on our P2O business.For all years reported, the results of operations of Pak-It have been recorded as discontinued operation, as recorded in Footnote 19 of the Consolidated Financial Statements. Javaco From August 2009 until July 2012, through Javaco, we were a retailer and wholesale distributor of equipment, hardware and tools for the safety, maintenance and construction industries.As previously reported, in July 2012, we closed Javaco and liquidated substantially all of the fixed assets and inventory because management felt that Javaco’s business was no longer aligned with our strategic focus on our P2O business. For all years reported, the results of operations of Javaco have been recorded as discontinued operations, as recorded in Footnote 19 of the Consolidated Financial Statements. Intellectual Property To ensure the protection of our proprietary technology, we have applied for patent protection for both the P2O process and P2O processor.As of June 3, 2014, no patents have been issued.Management anticipates filing additional patent applications for various aspects of our P2O process in the near future.A lack of patent protection could have a material adverse effect on our ability to gain a competitive advantage for our process and processors, since it is possible that our competitors may be able to duplicate the P2O process for their own purposes.We also rely on our trade secrets to provide protection from portions of our process and proprietary catalyst.See “Risk Factors—Risks Related to Our Business”. We also hold a U.S. patent relating to our Data Business for the recovery of tape information. Research and Development Given our strategic focus on developing our P2O business, we anticipate that our research and development activities related to our P2O processors and the construction, operation and systems management of those processors. Specifically, we will seek to increase the operational capabilities and performance of our P2O processors as opportunities arise. Research and development expenditures were $465,671, and $445,947 in 2013 and 2012, respectively. 12 Employees As of June 3, 2014, we employed 11 persons on a full-time basis, of which 2 were executive management, 3 were in finance and administration, 1 were in procurement, sales and marketing, 4 were in operations and 1 were in technology/ research and development None of our employees are subject to a collective bargaining agreement and we believe that our labor relations are good. Environmental and Other Regulatory Matters As we further develop and commercialize our P2O business, we will be subject to extensive and frequently developing federal, state, provincial and local laws and regulations, including, but not limited to those relating to emissions requirements, fuel production, fuel transportation, fuel storage, waste management, waste storage, composition of fuels and permitting.Compliance with current and future regulations could increase our operational costs.Management believes that the company is currently in substantial compliance with applicable environmental regulations and permitting. Our operations require various governmental permits and approvals. We believe that we have obtained, or are in the process of obtaining, all necessary permits and approvals for the operations of our P2O business; however, any of these permits or approvals may be subject to denial, revocation or modification under various circumstances.Failure to obtain or comply with the conditions of permits and approvals or to have the necessary approvals in place may adversely affect our operations and may subject us to penalties. Company Information We are a reporting company and file annual, quarterly and current reports, proxy statements and other information with the SEC. You may read and copy these reports, proxy statements and other information at the SEC’s Public Reference Room at treet N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 or e-mail the SEC at publicinfo@sec.gov for more information on the operation of the public reference room. Our SEC filings are also available at the SEC’s website at http://www.sec.gov. Our Internet address is http://www.plastic2oil.com. There we make available, free of charge, our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any amendments to those reports, as soon as reasonably practicable after we electronically file such material with, or furnish such material to, the SEC. ITEM 1A. RISK FACTORS The following risk factors should be considered in evaluating our businesses and future prospects. These risk factors represent what we believe to be the known material risk factors with respect to our business and our company. Our businesses, operating results, cash flows and financial condition are subject to these risks and uncertainties, any of which could cause actual results to vary materially from recent results or from anticipated future results. Risks Related to our Business We are an early stage company with a history of net losses, and we may not achieve or maintain profitability. We have incurred net losses since our inception, including losses of $13,234,265, and $13,322,205 in 2013 and 2012, respectively. We expect to incur losses and potentially have negative cash flow from operating activities for the near future. We have divested of our significant non-core businesses, which historically had generated revenues for the Company and have transitioned our focus solely on the development of our P2O business. To date, our revenues from our P2O business have been limited and we expect to invest significant additional capital in the further development and expansion of our P2O business and for marketing and general and administrative expenses associated with our planned growth and management of operations as a public company. As a result, even if our revenues increase substantially, we expect that our expenses could exceed revenues for the foreseeable future. It is not certain when we will achieve profitability. If we fail to achieve profitability, or if the time required to achieve profitability is longer than we anticipate, we may not be able to continue our business. Even if we do achieve profitability, we may not be able to sustain or increase profitability on a quarterly or annual basis. We may experience significant fluctuations in our revenues, significantly driven in part by the market price of fuel and we may incur losses from period to period. The impact of the foregoing may cause our operating results to be below the expectations of investors and securities analysts, which may result in a decrease in the market value of our securities. We have a limited operating history and are focused on our P2O business, which may make it difficult to evaluate our current business and predict our future performance. After divesting certain non-core business lines, we are solely focused on our P2O business and our limited operating history may make it difficult to evaluate our current business and predict future performance as we continue to expand and grow, as well as modify the current processors to become more efficient. Additionally, with the shutdown of the Regional Recycling of Niagara in 2013 and the divestitures of Pak-It and Javaco in 2012, our historical results are not indicative of future revenues.Any assessment of our current business and predictions about our future success or viability may not be as accurate as otherwise possible if we had a longer operating history. We have encountered, and may continue to encounter risks and difficulties frequently experienced by growing companies in rapidly changing industries. If we do not address these risks successfully, our business could be harmed. 13 Our process and processors may fail to produce fuel at the volumes we expect. Even with a reliable supply of sufficient volumes of waste plastic, our processors may fail to perform due to mechanical failure or unscheduled maintenance resulting in potentially significant downtime.Our processors do not have a long operating history, and accordingly the equipment and systems in any given processor may not operate as planned or for as long as expected based on preliminary testing and trials. We may be required to replace parts more often than expected due to excessive wear and tear or malfunction due to their use during the evolution of our process.Replacement of parts or components of the processor could result in additional unplanned downtime, resulting in lower fuel volume productions. Different feedstock may result in different fuel yields including potentially higher production of off-gas or petcoke residue, which would proportionately reduce the amount of salable fuels produced.The presence of contaminants in our feedstock could reduce the purity of the fuel that we produce and require further investment in more costly separation processes or equipment. Additionally, contaminants that are present in the feedstock could result in damage to the processor which would cause unplanned downtime and lower than expected fuel volumes. Unexpected problems with either the processor or our feedstock supplies may force us to cease or delay production and the time and costs involved with such delays may be significant. Any or all of these risks could prevent us from achieving the production volumes and yields, and producing fuel at the costs, necessary to achieve profitability from our business. Failure to achieve expected production volumes and yields, or achieving them only after significant additional expenditures, could substantially harm our financial condition and operating results. We need substantial additional capital in the future in order to develop our business. Our future capital requirements will be substantial, particularly as we continue to develop our P2O business.We believe that our current cash and cash equivalents will not allow us to expand commercial operations at the Niagara Falls, NY Facility.Because the costs of developing the P2O business on a commercial scale are highly contingent on our approach to commercialization, and are subject to many variables, including site-specific development costs and the number of processors to be placed at a given location, we cannot reliably reasonably estimate the amount of capital required to expand the P2O business beyond the Niagara Falls, NY facility.If we are successful in achieving our plans to enter into other P2O industrial partnerships, we may require significant additional funding to execute such partnerships and may not be able to rely on funding through our own earnings. Funding would be required for constructing P2O processors, site specific build-outs and developing other aspects of our business with our industrial partners. To date, we have funded our operations primarily through private offerings of equity securities. If future financings involve the issuance of equity securities, our existing stockholders could suffer dilution. If we were able to raise debt financing to expand our operations, we may be subject to restrictive covenants that could limit our ability to conduct our business. Our plans and expectations may change as a result of factors currently unknown to us, and we may need additional funds sooner than planned.We may also choose to seek additional capital sooner than required due to favorable market conditions or strategic considerations. Our future capital requirements will depend on many factors, including: ● the financial success of our P2O business and processors; ● the timing of, and costs involved in, entering into agreements with suitable industrial partners, and the timing and terms of those agreements; ● the cost of constructing P2O processors and the amount of other capital expenditures related to site development; ● our ability to negotiate distribution or further sale agreements for the fuel we produce, and the timing and terms of those agreements; ● the timing of, and costs involved in obtaining, the necessary government or regulatory approvals and permits Additional funds may not be available when we need them, on terms that are acceptable to us, or at all. If funds are necessary or required and are not available to us on a timely basis, we may delay, limit, reduce or terminate: ● our R&D activities; ● our plans to expand our business through industrial partnerships; ● our activities in negotiating agreements necessary in connection with the commercial scale operation of the P2O business; and ● the development of the P2O business, generally. 14 If we fail to raise sufficient funds and continue to incur losses, our ability to fund our operations, construct processors, enter into agreements with suitable industrial partners, take advantage of other strategic opportunities and otherwise develop our business could be significantly limited. We may not be able to raise sufficient additional funds on terms that are favorable or acceptable to us, if at all. If adequate funds are required for operations and are not available, we may not be able to successfully execute our business plan or continue our business. Our future success is dependent on being able to attract and retain qualified management and personnel. We will require additional expertise in specific areas applicable to our P2O business and will require the addition of new personnel, and the development of additional expertise by existing personnel. The inability to attract talented personnel with appropriate skills or to develop the necessary expertise could impair our ability to develop and grow our business. The loss of any key members of our management team or the failure to attract or retain qualified management and personnel who possess the requisite expertise for the conduct of our business could prevent us from further developing our businesses according to our current strategy.We may be unable to attract or retain qualified personnel in the future due to the intense competition for qualified personnel amongst technology-based businesses, or due to the unavailability of personnel with the qualifications or experience necessary for our business. Competition for business, financial, technical and other personnel from numerous companies and academic and other research institutions may limit our ability to attract and retain such personnel on acceptable terms. If we are unable to attract and retain the necessary personnel to accomplish our business objectives, we may experience staffing constraints that will adversely affect our ability to meet the demands of our industrial partners and customers in a timely fashion or to support continued development of our P2O business. Competitors and potential competitors who have greater resources and experience than we do may develop processors and technologies that make ours obsolete or may use their greater resources to gain market share at our expense. Our P2O business has elements of both a recycling business and a fuel sales business. The recycling and energy sectors are characterized by rapid technological change. Our future success will depend on our ability to maintain a competitive position with respect to technological advances. Our P2O business faces mild competition in the plastics-to-energy market, including competition from Envion, Polymer Energy, LLC, and Agilyx, who have each developed alternative methods for obtaining and generating fuel from plastics. Our P2O business faces competition in acquiring feedstock, mainly because there are other technologies and processes that are being developed and/or commercialized to offer recycling solutions for plastic. Additionally, there is significant competition from businesses in the energy sector that sell fuel, including both traditional producers and alternative fuel producers.Companies in the fuel sales industry may be able to exert economies of scale in the fuels market to limit the success of our fuel sales business.We believe that our business is more appealing in both the recycling sector and the fuel sector due to its green aspect.Technological developments by any form of competition could result in our processors and technologies becoming obsolete. In addition, various governments have recently announced a number of spending programs focused on the development of clean technologies, including alternatives to petroleum-based fuels and the reduction of carbon emissions. Such spending programs could lead to increased funding for our competitors or a rapid increase in the number of competitors within these markets. Our limited resources relative to many of our competitors may cause us to fail to anticipate or respond adequately to new developments and other competitive pressures. This failure could reduce our competiveness and market share, adversely affect our results of operations and financial position and prevent us from obtaining or maintaining profitability. The effectiveness of our business model may be limited by the availability or potential cost of plastic feedstock sources. Our P2O business model depends on the availability of waste plastic obtained at relatively low cost to be used as a feedstock to produce our end fuel products. If the availability of feedstock decreases, or if we are required to pay substantially more than is reasonable to become profitable for feedstock, this could reduce our fuel production and/or potentially reduce our profit margins if we are forced to use alternative, more costly measures to procure feedstock. It is possible that an adequate supply of feedstock may not be available to our P2O processors to meet daily processing capacity. This could have a materially adverse effect on our financial condition and operating results. Our P2O financial results will also be dependent on the operating costs of our processors, including costs for feedstock and the prices at which we are able to sell our end products. Volatility in both the pricing of feedstock as well as the market price for fuels could have an impact on this relationship. General economic, market, and regulatory factors may influence the availability and potential cost of waste plastic. These factors include the availability and abundance of waste plastic, government policies and subsidies with respect to waste management and international trade and global supply and demand. The significance and relative impact of these factors on the availability of plastic is difficult to predict. We will, for the very near future, depend on one production facility for revenues related to our business. Therefore, any operational disruption could result in a reduction of our fuel production volumes. A significant portion of our anticipated revenue for fiscal 2014 will be derived from the sale of fuel that we produce at our Niagara Falls, NY Facility, as well as from Processor sales. We will incur additional expenses to increase production at that facility and any failure to produce fuel at anticipated volumes and costs would adversely affect our revenues, free cash flow and potential ability to build other planned production facilities.Such failure would adversely affect our business, financial condition and results of operations. 15 Unforeseen manufacturing issues or processor downtime could have significant adverse impact on our business. Our business and strategic growth plans rely on assumptions of processor uptime reaching certain levels in which ample fuel can be produced to meet the needs of our customers and provide us with adequate operating cash flow to cover our cost of operating.Unforeseen manufacturing issues with the processors or unscheduled downtime due to mechanical failure, low quality feedstock, severe weather conditions or unexpected issues with the processors could have a material adverse impact on our fuel production and operating results. In addition, manufacturing and/ or fabrication delays with respect to additional processors could cause our revenues and fuel production to be lower than anticipated. We may have difficulties gaining market acceptance and successfully marketing our fuel to our customers. A key component of our business strategy is to market our fuel as a viable high quality fuel to wholesalers and industrial end users. If we fail to successfully market our fuel or the targeted customers do not accept it, our business, financial condition and results of operations will be materially adversely affected. To gain market acceptance and successfully market our fuel, we must effectively demonstrate the advantages of using P2O fuel over other fuels, including conventional fossil fuels, biofuels and other alternative fuels and blended fuels. We must show that P2O fuel is a direct replacement for fossil fuels. We must also overcome marketing and lobbying efforts by producers of other fuels, many of whom have greater resources than we do. If the markets for our fuel do not develop as we currently anticipate, or if we are unable to penetrate these markets successfully, our revenue and revenue growth rate could be materially and adversely affected. Pre-existing contractual commitments and skepticism of new production methods for fuels may hinder market acceptance of our fuel. Adverse public opinions concerning the alternative fuel industry in general could harm our business. The plastic-to-fuel industry is new, and general public acceptance of this method of recycling and fuel generation is uncertain.Public acceptance of P2O fuel as a reliable, high-quality alternative to traditionally refined petroleum fuels may be limited or slower than anticipated due to several factors, including: ● public perception issues associated with the fact that P2O fuel is produced from waste plastics; ● public perception that the use of P2O fuel will require excessive burner, boiler or engine modifications; ● actual or perceived problems with P2O fuel quality or performance; and ● to the extent that P2O fuel is used in transportation applications, concern that using P2O fuel will void engine warranties. Such public perceptions or concerns, whether substantiated or not, may adversely affect the demand for our fuels, which in turn could decrease our sales, harm our business and adversely affect our financial condition. A decline in the price of petroleum products may reduce demand for our P2O fuels and may otherwise adversely affect our business. We anticipate that our fuels will be marketed as alternatives to their corresponding conventional petroleum product counterparts, such as heating oil, diesel fuel and naphtha. If the prices of these products fall, we may be unable to produce products that are cost-effective alternatives to conventional petroleum products.Declining oil prices, or the perception of a future decline in oil prices, may adversely affect the prices we can obtain from our potential customers or prevent potential customers from entering into agreements with us to buy our products.During sustained periods of lower oil prices, we may be unable to sell some of our fuel products, which could materially and adversely affect our operating results. In addition, recent discoveries and drilling of shale gas deposits has caused a general decrease in natural gas prices which could cause commercial and industrial fuel users to switch from using petroleum-based products to natural gas to power their equipment, machinery and operations.In such case, demand for our fuel products may decline.Any decline in demand for petroleum-based products could materially and adversely affect our results from operation. Our operations are subject to various regulations, and failure to obtain necessary renewed permits, licenses or other approvals, or failure to comply with such regulations, could harm our business, results of operations and financial condition. We are, and may become subject to, various federal, state, provincial, local and foreign laws, regulations and approval requirements in the United States, Canada and other jurisdictions, including those relating to the discharge of materials or pollutants into the air, water and ground, the generation, storage, handling, use, transportation and disposal of waste materials, and the health and safety of our employees. The Company currently possesses an Air Permit and Solid Waste Permit for up to three processors at the Niagara Falls, NY facility.Failure to maintain these permits on terms and conditions acceptable to and achievable by us, or at all, could affect the commercial viability of the Niagara Falls, NY facility, which could have a material adverse effect on our business, financial condition and results of operations. 16 As we implement our growth strategy, our planned P2O business will require additional permits, licenses or other approvals from various governmental authorities. Our ability to obtain, amend, comply with, sustain or renew such permits, licenses or other approvals on acceptable, commercially viable terms may change, as could the regulations and policies of applicable governmental authorities. Our inability to obtain, amend, comply with, sustain or renew such permits, licenses or other approvals may have a material adverse effect on our business, financial condition and results of operations. Any fuels developed using our P2O process will be required to meet applicable government regulations and standards. Any failure to meet these standards and/or future regulations and standards could prevent or delay the commercialization or sale of any fuels developed using our P2O process or subject us to fines and other penalties. All phases of designing, constructing and operating fuel production facilities present environmental risks and hazards. Among other things, environmental legislation provides for restrictions and prohibitions on spills and discharges, as well as emissions of various substances produced in association with fuel operations. Legislation also requires that sites be operated, maintained, abandoned and reclaimed in such a way that would satisfy applicable regulatory authorities. Compliance with such legislation can require significant expenditures and a breach may result in the imposition of fines and penalties, some of which may be material. Environmental legislation is evolving in a manner that may result in stricter standards and enforcement, larger fines, penalties and liability, as well as potentially increased capital expenditures and operating costs. The discharge of pollutants into the air, soil or water may give rise to liabilities to governments and third parties, and may require us to incur costs to remedy such discharge. There is no assurance that our operations will comply with environmental or occupational, safety and health regulations in any applicable jurisdiction. Failure to comply with applicable laws, regulations and approval requirements could subject us to civil and criminal penalties, require us to forfeit property rights, and may affect the value of our assets or our ability to conduct our business. We may also be required to take corrective actions, including, but not limited to, installing additional equipment, which could require us to make substantial capital expenditures. These penalties could have a material adverse effect on our business, financial condition and results of operations. We may be unable to produce our fuel products in accordance with governmental specifications. Even if we produce P2O fuel at our targeted volumes and yields, we may be unable to produce fuel that meets future governmental regulations.If we fail to meet these specific regulations customers may not purchase our fuel or, to the extent we have an agreement in place for the supply of fuel, the customer may seek an alternate supply of fuel or terminate the agreement completely. A failure to successfully meet these specifications could decrease demand for our fuel, leading to reduced sales and operating results. Our dependence on contract manufacturers for processor components exposes our business to supply risks. We have limited internal capacity to manufacture our processor components. As a result, we are heavily dependent upon the performance and capacity of third party manufacturers for the manufacturing of many of the key components of our processors, including kilns and distillation towers as well as certain other key components that require specialized machining and fabrication. We are working to establish long-term supply contracts with contract manufacturers and are evaluating whether to invest in our own manufacturing capabilities. However, we cannot guarantee that we will be able to enter into long-term supply contracts on commercially reasonable terms, or at all, or to acquire, develop or contract for internal manufacturing capabilities. Any resources we expend on acquiring or building internal manufacturing capabilities could be at the expense of other potentially more profitable opportunities. We currently have only patent-pending protection for our P2O process and processor. We have sought patent protection of our intellectual property by filing for international patents via the Patent Cooperation Treaty, however, as yet, none have been granted. We also rely on trade secrets to provide protection for our proprietary catalyst. We currently have patent pending status for our P2O process and processor. However, a lack of patent protection could have a material adverse effect on our ability to gain a competitive advantage for our P2O processors, since it is possible that our competitors may be able to duplicate our P2O process for their own purposes. This may have a material adverse effect on our results of operations, including on our ability to enter into industrial partnership arrangements or other agreements relating to our P2O processors. We rely in part on trade secrets to protect some of our intellectual property, and our failure to obtain or maintain trade secret protection could adversely affect our competitive position. We rely on trade secrets to protect some of our intellectual property, such as our proprietary catalyst. However, trade secrets are difficult to maintain and protect.We have taken measures to protect our trade secrets and proprietary information, but there is no guarantee that these measures will be effective. We require new employees and consultants to execute confidentiality agreements upon the commencement of an employment or consulting arrangement with us. These agreements generally require that all confidential information developed by the individual or made known to the individual by us during the course of the individual’s relationship with us be kept confidential and not disclosed to third parties. Nevertheless, our proprietary information may be disclosed, or these agreements may be unenforceable or difficult and costly to enforce. If any of the above risks materialize, our failure to obtain or maintain trade secret protection could adversely affect our competitive position. 17 Collaborations with third parties have required us to share some confidential information, including with employees of these third parties. Our strategy for the development of our business may require us to share additional confidential information with our industrial partners and other third parties. While we use reasonable efforts to protect our trade secrets, third parties, or our industrial partners’ employees, consultants, contractors and/or other advisors may unintentionally or willfully disclose proprietary information to competitors. Enforcement of claims that a third party has illegally obtained and is using trade secrets is expensive, time consuming and uncertain.In addition, foreign courts are sometimes less willing than domestic courts to protect trade secrets. If our competitors develop equivalent knowledge, methods and know-how, we may not be able to assert our trade secrets against them. Without trade secret protection, it is possible that our competitors may be able to duplicate our process for their own purposes. This may have a material adverse effect on our results of operations, including on our ability to enter into industrial partnership arrangements or other agreements relating to our process and processors. Our quarterly operating results may fluctuate in the future. As a result, we may fail to meet or exceed the expectations of investors or research analysts, which could cause our share price to decline. Our financial condition and operating results have varied significantly in the past and may continue to fluctuate from quarter to quarter and year to year in the future due to a variety of factors, many of which are beyond our control. Factors relating to our business that may contribute to these fluctuations include the various risk factors described elsewhere in this report. Due to these various risk factors, and others, the results of any prior quarterly or annual periods should not be relied upon as indications of our future operating performance. During the ordinary course of business, we may become subject to lawsuits or indemnity claims, which could materially and adversely affect our business and results of operations. From time to time, we may in the ordinary course of business be named as a defendant in lawsuits, claims and other legal proceedings. Plaintiffs in these actions may seek, among other things, compensation for alleged personal injury, worker’s compensation, and damages for employment discrimination or breach of contract, property damages and injunctive or declaratory relief. In the event that such actions or indemnities are ultimately resolved unfavorably at amounts exceeding our accrued liability, or at material amounts, the outcome could materially and adversely affect our reputation, business and results of operations. In addition, payments of significant amounts, even if reserved, could adversely affect our liquidity position. We are responsible for the indemnification of our officers and directors. Our by-laws provide for the indemnification of our directors, officers, employees, and agents, under certain circumstances, against costs and expenses incurred by them in any litigation to which they become a party arising from their association with or activities on our behalf. Consequently, we may be required to expend substantial funds to satisfy these indemnity obligations.We currently hold directors’ and officers’ liability insurance policies for the benefit of our directors and officers, although our insurance coverage may not be sufficient in some cases, including the liability we may face in connection with pending actions. See “Legal Proceedings.” Furthermore, our insurance carriers may seek to deny coverage in some cases, in which case we may have to fund the indemnification amounts owed to such directors and officers ourselves. We may have difficulty in attracting and retaining management and outside independent members to our Board of Directors as a result of their concerns relating to their increased personal exposure to lawsuits and stockholder claims by virtue of holding these positions in a publicly held company. The directors and management of publicly traded corporations are increasingly concerned with the extent of their personal exposure to lawsuits and stockholder claims, as well as governmental and creditor claims which may be made against them, particularly in view of recent changes in securities laws imposing additional duties, obligations and liabilities on management and directors.Due to these perceived risks, directors and management are also becoming increasingly concerned with the availability of directors’ and officers’ liability insurance to pay on a timely basis the costs incurred in defending such claims.Although we currently maintain directors’ and officers’ liability insurance, our coverage has limits and has recently become more expensive. If we are unable to continue or provide directors’ and officers’ liability insurance at affordable rates or at all, it may become increasingly more difficult to attract and retain qualified outside directors to serve on our Board of Directors. Our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern. Our independent registered public accounting firm, in its audit opinion issued in connection with our consolidated balance sheets as of December 31, 2013 and 2012 and our consolidated statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2013 and 2012, has expressed substantial doubt about our ability to continue as a going concern given our net losses, accumulated deficit and negative cash flows. The accompanying consolidated financial statements were prepared on the basis of a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business, and accordingly do not contain any adjustments which may result due to the outcome of this uncertainty. 18 Risks Relating to Ownership of Securities of the Company Investors may lose their entire investment in our securities. Investing in our securities is speculative and the price of our securities has been and may continue to be volatile.Only investors who are experienced in high risk investments and who can afford to lose their entire investment should consider an investment in our securities. Shares of our common stock are quoted and trade on the OTCQB Market, which may have an unfavorable impact on our stock price and liquidity. Shares of our common stock are quoted and traded on the OTCQB Market.Trading in shares quoted on the OTCQB is often thin and characterized by wide fluctuations in trading prices, due to many factors that may have little to do with a company’s operations or business prospects. This volatility could depress the market price of our common stock for reasons unrelated to our operating performance.Moreover, the OTCQB is not a stock exchange and is a significantly more limited market than the New York Stock Exchange, NASDAQ or other stock exchanges. Stockholders may have difficulty buying and/ or selling their shares. The quotation of our shares on the OTCQB may result in a less liquid market available for existing and potential stockholders to trade our common stock, could depress the trading price of our common stock and could have a long-term adverse impact on our ability to raise capital in the future. Our common stock is subject to price volatility unrelated to our operations. The market price of our common stock could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve planned growth, quarterly operating results of other companies in the same or similar industries, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, stock markets may be subject to price and volume fluctuations. This volatility could have a significant effect on the market price of our common stock for reasons unrelated to our operating performance. Our common stock may be classified as a “penny stock” as that term is generally defined in the United States Securities Exchange Act of 1934 to mean equity securities with a price of less than $5.00. As such, our common stock would be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. We may be subject to the penny stock rules adopted by the SEC that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for investors to buy or sell shares. Rule 3a51-1 of the United States Securities Exchange Act of 1934 establishes the definition of a “penny stock” for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us. This classification would severely and adversely affect any market liquidity for our common stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person’s account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased.In order to approve a person’s account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth the basis on which the broker or dealer has made the suitability determination and that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and commission payable to both the broker or dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced necessary paperwork and disclosures and/or may encounter difficulties in their attempt to sell our common stock, which may affect the ability of stockholders to sell their shares in any secondary market and have the effect of reducing the level of trading activity in any secondary market. These additional sales practice and disclosure requirements could impede the sale of our common stock, if and when such shares become listed on a stock exchange. In addition, the liquidity for our common stock may decrease, with a corresponding decrease in the price of our common stock. Our common stock could be subject to such penny stock rules for the foreseeable future and our stockholders could find it difficult to sell their common stock. 19 Listing our stock on markets other than the OTCQB could be costly for us. Our common stock is currently quoted and traded on the OTCQB Market. In the future, we may file an application to be listed on a stock exchange in the United States or elsewhere. Unlike the OTCQB, a stock exchange has corporate governance and other listing standards, which we will have to meet. Such standards and regulations may restrict our capital raising or other activities by requiring stockholder approval for certain issuances of stock, for certain acquisitions, and for the adoption of stock option or stock purchase plans. Applying for and obtaining any such listing on a stock exchange, and complying with the requirements of such stock exchange, would require us to incur significant expenses. Concentration of ownership among our existing officers, directors and principal stockholders may prevent other stockholders from influencing significant corporate decisions and depress our share price. We do not anticipate paying cash dividends, and accordingly, stockholders must rely on share appreciation for any return on their investment. Since inception, we have not paid dividends on our common stock and we do not anticipate paying cash dividends in the near future. As a result, only appreciation of the price of our common stock, which may never occur, will provide a return to stockholders. Investors seeking cash dividends should consider not investing in our common stock. We incur significant costs as a result of operating as a public company, and our management is required to devote substantial time to new compliance initiatives. As a public company, we incur significant legal, accounting and other expenses. In addition, the Sarbanes-Oxley Act, as well as related rules implemented by the SEC, the Public Company Accounting Oversight Board (“PCAOB”) and the OTCQB impose various requirements on public companies. Our management and other personnel devote a substantial amount of time to these compliance initiatives. Moreover, these rules and regulations increase our legal and financial compliance costs and make some activities, such as maintaining director and officer liability insurance, more time-consuming and costly. In addition, the Sarbanes-Oxley Act requires, among other things, that we maintain effective internal control over financial reporting and disclosure controls and procedures. We must perform system and process evaluation and testing of our internal controls over financial reporting to allow management to report on the effectiveness of our internal controls over financial reporting, as required by Section 404(a) of the Sarbanes-Oxley Act. Our compliance with Section 404(a) will require that we incur substantial accounting expense and expend significant management time on compliance-related issues. If we are not able to comply with the requirements of Section 404 in a timely manner, our stock price could decline, and we could face sanctions, delisting or investigations, or other material adverse effects on our business, reputation, results of operations, financial condition or liquidity. Shares of common stock eligible for sale in the public market may adversely affect the market price of our common stock. Sales of substantial amounts of our common stock by stockholders in the public market, or even the potential for such sales, may adversely affect the market price of our common stock and could impair our ability to raise capital through selling equity securities. As of the date of this filing, approximately 67.0 million of the 94.7 million shares of common stock currently outstanding were freely transferable without restriction or further registration under the securities laws, unless held by "affiliates" of our company, as that term is defined under the securities laws. We also have outstanding, approximately 15.4 million shares of restricted stock, as that term is defined in Rule 144 under the securities laws that are eligible for sale in the public market, subject to compliance with the requirements of Rule 144.Additionally, upon conversion of the Series B Preferred Stock, an additional 16.1 million shares will become outstanding and freely transferable. 20 Holders of our outstanding shares of Series B Convertible Preferred Stock have a liquidation preference senior to that of the holders of our common stock. Our board of directors authorized and filed the Certificate of Designation of Series B Convertible Preferred Stock, as amended (the “Series B Designation”), pursuant to which we issued 2,300,000 shares of Series B Convertible Preferred Stock (“Series B Preferred Stock”) in a private placement.Pursuant to the Series B Designation, in the event of the liquidation, dissolution or winding up of the Company, the holders of the Series B Preferred Stock shall be entitled to receive out of assets of the Company available for distribution to stockholders of the Company, prior and in preference to any distribution to the holders of any other capital stock of the Company, an amount per share of Series B Preferred Stock equal to $3.50 per share, the original purchase price of such shares of Series B Preferred Stock.Therefore, upon a liquidation, dissolution or winding up of the Company, if there are insufficient assets available for distribution to first satisfy the liquidation preference on the Series B Preferred Stock, the holders of common stock will not be entitled to any of such proceeds. As of June 3, 2014 there were 2,204,100 shares of Series B Convertible Preferred Stock outstanding. Techniques employed by manipulative short sellers may drive down the market price of our common stock. Short selling is the practice of selling securities that the seller does not own but rather has, supposedly, borrowed from a third party with the intention of buying identical securities back at a later date to return to the lender. The short seller hopes to profit from a decline in the value of the securities between the sale of the borrowed securities and the purchase of the replacement shares, as the short seller expects to pay less in that purchase than it received in the sale.As it is therefore in the short seller’s best interests for the price of the stock to decline, many short sellers (sometime known as “disclosed shorts”) publish, or arrange for the publication of, negative opinions regarding the relevant issuer and its business prospects in order to create negative market momentum and generate profits for themselves after selling a stock short.While traditionally these disclosed shorts were limited in their ability to access mainstream business media or to otherwise create negative market rumors, the rise of the Internet and technological advancements regarding document creation, videotaping and publication by weblog (“blogging”) have allowed many disclosed shorts to publicly attack a company’s credibility, strategy and veracity by means of so-called research reports that mimic the type of investment analysis performed by large Wall Street firms and independent research analysts.These short attacks have, in the past, led to selling of shares in the market, on occasion in large scale and broad base.Issuers who have limited trading volumes and are susceptible to higher volatility levels than large-cap stocks, can be particularly vulnerable to such short seller attacks. These short seller publications are not regulated by any governmental, self-regulatory organization or other official authority in the U.S., are not subject to the certification requirements imposed by the Securities and Exchange Commission in Regulation and, accordingly, the opinions they express may be based on distortions of actual facts or, in some cases, fabrications of facts.In light of the limited risks involved in publishing such information, and the enormous profit that can be made from running just one successful short attack, unless the short sellers become subject to significant penalties, it is more likely than not that disclosed short sellers will continue to issue such reports. While we intend to strongly defend our public filings against any such short seller attack, oftentimes we are constrained, either by principles of freedom of speech, applicable state law (often called “Anti-SLAPP statutes”), or issues of commercial confidentiality, in the manner in which we can proceed against the relevant short seller.Investors should be aware that in light of the relative freedom to operate that such persons enjoy, should we be targeted for such an attack, our common stock will likely suffer from a temporary, or possibly long term, decline in market price should the rumors created not be dismissed by market participants. ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable ITEM 2. PROPERTIES The following is a summary of our properties. We believe that these facilities are sufficient to support our research and development, operational, processing and administrative needs under our current operating plan. 1.Corporate Office and Niagara Falls, NY facility Our Niagara Falls, NY facility currently has two operating buildings, a 10,000 square foot building that currently houses two commercial-scale P2O processors and a 7,200 square foot building that houses one commercial-scale processor of our P2O business and other fabrication equipment and parts relevant to the process.This facility serves as the center of our research and development operations and our corporate and administrative offices and is situated on eight acres of land which we own and have no mortgage debt outstanding. We believe that this site is adequate to accommodate further expansion of our operations in the foreseeable future. 2.Recycling Facility We lease approximately 18,000 square feet of commercial space on nine acres in Thorold, Ontario, in which we operated our discontinued waste plastics and cardboard recycling facility.This location is located approximately 15 miles from the Niagara Falls, NY facility.The lease expires on December 31, 2030. In the fourth quarter of 2013, the Company determined that it would no longer operate the facility and shut down all operations. The assets and operations related to the recycling facility have been reclassified as discontinued operations for all periods presented. (Note 19) 21 3.Fuel Blending Facility We own approximately six acres of land in Thorold, Ontario, where we operate our fuel blending facility with a 250,000 gallon capacity.When active, the fuel-blending facility gives us the capability to store, blend, analyze and self-certify the fuels produced from the P2O process. The facility is not currently in use. We own the property and have no mortgage debt outstanding in relation to this facility. 4. Thorold, Ontario Office Building We own approximately 21,000 square feet in Thorold, Ontario, consisting of 5,000 square feet of office space and 16,000 square feet of warehousing and storage space which serves as storage for the Company as well as offsite IT operations.This property is encumbered by a mortgage securing approximately $280,000 of debt. ITEM 3. LEGAL PROCEEDINGS Contingencies 1, SEC civil action; SEC civil action, Shareholders derivative lawsuit In August 2010, a former employee filed a complaint against the Company’s subsidiary alleging wrongful dismissal and seeking compensatory damages.The Company denied the validity of the contract which was signed by the former employee as employee and president of the subsidiary. The Company entered into negotiations with the former employee to trade-off some of the benefits of the alleged employment agreement in return for repayment of debts to the Company incurred by the former employee while in the employment of the Company’s subsidiary.The debt in the amount of $346,386 was written off.Prior to December 31, 2011, the former employee settled the dispute with the Company and agreed to repay $250,813 to the Company.The employee owns shares of the Company and will sell and use the proceeds to make the repayments.The Company recognizes these receipts as recoveries when realized.As of December 31, 2013, the Company has received $118,250 of repayments. This is a cumulative amount from 2012 and 2013.These recoveries of bad debt are included in selling, general and administrative expenses. As previously reported, on July 28, 2011, certain of the Company’s stockholders filed a class action lawsuit against the Company and Messrs. Bordynuik and Baldwin on behalf of purchasers of its securities.In an amended complaint filed on July 10, 2012, these stockholders sought to represent such purchasers during the period from August 28, 2009 through January 4, 2012. The original and amended complaints in that case, filed in federal court in Nevada, allege that the defendants made false or misleading statements, or both, and failed to disclose material adverse facts about the Company’s business, operations and prospects in press releases and filings made with the SEC. Specifically, the lawsuit alleges that the defendants made false or misleading statements or failed to disclose material information, or a combination thereof regarding: (1) that certain media credits (“Media Credits”) were substantially overvalued; (2) that the Company improperly accounted for acquisitions; (3) that, as such, the Company's financial results were not prepared in accordance with Generally Accepted Accounting Principles; and (4) that the Company lacked adequate internal and financial controls.During the quarter ended June 30, 2012, a lead plaintiff was appointed in the case and an amended complaint was filed. The defendants’ answer to the amended complaint was filed during the fourth quarter of 2012. On August 8, 2013, JBI, Inc., (the “Company”) entered a stipulation agreement (the “Stipulation Agreement”) in potential settlement of the previously reported class action lawsuit filed by certain stockholders of the Company against the Company and Messrs. Bordynuik and Baldwin (both former officers of the Company) on behalf of a settlement class consisting of purchasers of the Company’s common stock during the period from August 28, 2009 through January 4, 2012 (the “Proposed Class Period”).Under the Stipulation Agreement, the Company would agree to issue shares of its common stock that will comprise a settlement fund.The number of shares to be issued will be dependent on the price per share of the Company’s common stock during a period preceding the date of the Court’s entry of final judgment in the case (the “Judgment Date”).If the price of the Company’s common stock is less than $0.50 per share based upon the average closing price for the 90 trading days preceding the Judgment Date, the Company would issue 3 million shares of its common stock. If the price of the Company’s common stock is between $0.50 and $0.70 per share, based upon the same 90-day average closing price, the Company would issue 2.5 million shares of its common stock.If the price of the Company’s common stock is more than $0.70 per share based upon the same 90-day average closing price the Company will issue 1.75 million shares of its common stock.The shares will not be distributed to class members in kind.At any time after final approval by the Court, class counsel would have the option to sell all or any portion of such shares for the benefit of class members, subject to certain volume limitations.Plaintiff’s counsel’s attorneys’ fees, subject to Court approval, would be paid out of the settlement fund.The Company would also pay settlement-related costs up to a maximum of $200,000.The plaintiffs and each of the class members who purchased the Company’s common stock during the Proposed Class Period and alleged they were damaged would be deemed to have fully released all claims against the Company and other defendants upon entry of judgment.On September 10, 2013, that agreement was submitted to the Court, and class counsel moved for entry of an order granting preliminary approval of the settlement, including the mailing of a settlement notice that will include, among other things, the general terms of the settlement, proposed plan of allocation, and terms of plaintiff’s counsel’s fee application.On April 1, 2014, the Court issued an Order denying that motion.The Company is currently reviewing what steps should be taken in light of this Court Order. The Company cannot predict the outcome of the class action litigation at this time. 22 On April 25, 2013, plaintiffs ASPTO LLC, Plastic2Oil of Clearwater 1 LLC, and ES Resources LLC filed suit against the Company in the Circuit Court of Pinellas County, Florida, alleging breaches of certain contracts and seeking unspecified damages.The Company thereafter removed the case to the United States District Court for the Middle District of Florida, and filed a motion to dismiss certain counts of the Complaint.On November 12, 2013, the Court issued an Order transferring the case to the United States District Court for the District of Massachusetts.The Company cannot predict the outcome of this matter at this time. On August 9, 2013, a purported shareholder derivative suit was filed in the United States District Court for the District of Massachusetts against John Bordynuik, former Chief Executive Officer of the Company and a former member of the Company’s Board of Directors, and Ronald C. Baldwin, former Chief Financial Officer of the Company.The Complaint was filed by Erwin Grampp, allegedly acting on behalf of the Company, and it names the Company as a nominal defendant.This is the second purported shareholder derivative suit that Mr. Grampp has filed in which the Company has been named as a nominal defendant.As previously reported, the first such suit by Mr. Grampp was dismissed by the court.This recent Complaint (“Grampp II”) alleges, inter alia, that defendants Bordynuik and Baldwin breached fiduciary duties owed to the Company by causing the Company to erroneously book certain media credits in 2009.Grampp II alleges that this conduct resulted in two lawsuits against the Company, one an action brought by the Securities and Exchange Commission (“SEC Action”) and the other a purported class action by Ellisa Pancoe and Howard Howell (“Class Action”).Grampp II alleges that the Company has settled the SEC Action, and that the Company is in the process of settling the Class Action, but that the Company has been damaged as a result of these two lawsuits.Grampp II seeks to recover damages on behalf of the Company from defendants Bordynuik and Baldwin in an unspecified amount.It also seeks unspecified equitable relief, and costs and attorneys’ fees incurred in the action.On October 11, 2013, defendants Bordynuik and Baldwin filed a motion to dismiss this action.That motion is pending and the Court has not ruled upon it.Pursuant to the Company’s By-Laws, the Company has an obligation to indemnify defendants Bordynuik and Baldwin to the fullest extent permitted by Nevada law. On August 20, 2013, plaintiff Stephen Seneca filed suit against the Company and John Bordynuik, former Chief Executive Officer of the Company and a former member of its Board of Directors, alleging claims against the Company for fraud, negligence, civil conspiracy, and breach of contract, as well as a breach of Section 678.4011, Florida Statutes.The claims allege wrongdoing by the Company in connection with a Unit Purchase and Exchange Agreement dated September 30, 2009, and certain shares of the Company’s stock issued pursuant thereto.On September 17, 2013, plaintiff caused a Summons to be issued on the Complaint, and on September 26, 2013, plaintiff caused the Complaint to be served on the Company.Plaintiff seeks damages “in excess of one million dollars.”On October 31, 2013, the Company and Mr. Bordynuik filed a motion to dismiss this Complaint.On May 14, 2014, the Court issued an Order granting the motion in part.The Court dismissed one of the claims made against the Company, and struck another from the Complaint. The primary claim as described above is still active. The Company cannot predict the outcome of this matter at this time. At December 31, 2013, the Company is involved in litigation and claims in addition to the above mentioned legal claims, which arise from time to time in the normal course of business.In the opinion of management, based upon the information and facts known to them, any liability that may arise from such contingencies would not have a material adverse effect on the consolidated financial statements of the Company. ITEM 4. (REMOVED AND RESERVED) 23 PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted for trading on the OTCQB under symbol “JBII”. The following table sets forth, for each of the quarterly periods indicated, the high and low bid prices of our common stock. The prices reflect inter-dealer quotations, do not include retail mark-ups, markdowns or commissions and do not necessarily reflect actual transactions. Quarter High Low 2012: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter 2013: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Holders The last sales price of our common stock as reported by the OTC Market on June 2, 2014 was $0.15 per share. On June 3, 2014, there were 475 holders of record. As of June 3, 2014, we had issued and outstanding (i) 96,292,243 shares of common stock, $0.001 par value per share and (ii) 1,967,207 shares of Series B Convertible Preferred Stock, $0.001 par value per share, which shares are convertible into common stock at a conversion ratio of seven shares of common stock for each share of Series B Convertible. Dividend Policy We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the Board of Directors considers relevant. Recent Sales of Unregistered Securities Our sales of unregistered securities have been previously reported in our reports on Forms 8-K and 10-Q filed with the SEC. 24 Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth certain information as of December 31, 2013 with respect to equity compensation plans under which the Company’s common Stock may be issued. Plan Name Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders JBI, Inc. 2012 Long-Term Incentive Plan Equity Compensation Plans not Approved by Stockholders N/A N/A N/A Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. ITEM 6. SELECTED FINANCIAL DATA Not Applicable 25 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following management’s discussion and analysis (the “ MD&A ”) of the results of operations of the Company should be read in conjunction with the consolidated financial statements of the Company, together with the accompanying notes, as well as other financial information included elsewhere in this Report. This discussion contains forward-looking statements that involve certain risks and uncertainties, and that reflect estimates and assumptions. See the section titled, “Cautionary Statement Regarding Forward-Looking Statements ” for more information on forward-looking statements.Our actual results may differ materially from those indicated in forward-looking statements. Factors that could cause our actual results to differ materially from our forward-looking statements are described in "Risk Factors" Part I Item 1A, and elsewhere in this Report. Business Overview For financial reporting purposes, we operate in two business segments, (i) our P2O® solution business, which manufactures and sells the fuel produced through our two operating P2O processors and (ii) data storage and recovery (the “Data Business”).Previously, we operated a recycling facility for waste paper fiber processing, a chemical processing and cleaning business, known as Pak-It, and a retail and wholesale distribution business, known as Javaco, Inc.As of December 31, 2013, we had exited all of these businesses and their results in all periods presented are classified as discontinued operations (Note 19). Our P2O business has begun the transition from research and development to a commercial production business. We anticipate that this segment will account for substantially all of our revenues in 2014 and beyond.Historically, however, our revenues have been derived primarily from our other segments and products, including those noted above as discontinued operations. Plastic2Oil Business Our P2O processors have evolved to be modular solutions with the completion of processor #3 in 2013. We use third party contract manufacturers for the manufacture of many of the key modular components of our processors, including the kilns and distillation towers as well as certain other key components that require specialized machining and fabrication. Our P2O business is a proprietary process that converts waste plastic into fuel through a series of chemical reactions.We began developing this process in 2009 and began very limited production in late 2010 following our receipt of a consent order from the New York State Department of Environmental Conservation (“NYSDEC”) allowing us to commercially operate our first large-scale P2O processor located at our Niagara Falls, New York facility.Currently, as of the filing of this report, we have three operational processors and two additional processors in the process of assembly.Our processors are capable of producing Naphtha, Fuel Oil No. 2 and Fuel Oil No. 6.Our P2O process also produces two by-products, an off-gas similar to natural gas and a petcoke carbon residue.We sell our fuel products to fuel wholesalers and directly to commercial and industrial end-users. We primarily use our off-gas product in our processing operations to fuel the burners in our P2O processors. As we move from research and development to commercial production, we plan to grow from both expansion of current production capabilities and through expansion of new locations and processors. 26 2013 Update During 2013, we processed approximately 2 million pounds (954 tons) of waste plastic into fuel, as compared to approximately 1.7 million pounds (845 tons) of waste plastic. This represented an increase of 12% of plastic processed year over year.In 2013, we produced approximately 345,000 gallons of fuel, as compared to approximately 317,000 gallons of fuel in 2012, an increase of 9% year over year. During 2013 prior to shutting down production in December, we were able to bring our third processor online in July. This processor, which was designed based on the significant testing and data obtained from operating Processors #1 and #2 showed significant improvements in the processing abilities over its predecessor.During the second half of the year, Processor #3 was in operation, however, we experienced more than anticipated downtime.The downtime was driven by some of the following items: ● Organizational Structure – Our previous staffing model did not allow for enough comprehensive evaluation of the processors’ performance and we have decided that the addition of a chemical engineer to the operating team should allow for continuous optimal performance of the processor, as this addition will be able to supplement the knowledge of the current teams in ensuring proper performance; ● Hardware optimization– As our processor and technology are still continuing to evolve, we continue to need to tweak the processor and the components in order to ensure that we are getting the optimal performance from all of the components of the processor.From time to time, when we identify components that do not perform as we had planned, we are required to shut the processor down to replace the part, potentially perform additional testing on that specific piece of equipment and ultimately replace the component with a better version of the component to increase productivity. In several instances, we have designed technology that is unique to our process to reduce component costs. After the technology is tested, we seek vendors who can implement our technology into their device. The final result has been a device manufactured by a vendor at a fraction of the cost an “off the shelf” general-purpose device; We are continuously striving to maximize the uptime of the processor and minimize the downtime by any of the aforementioned causes.Our management team in continuously evaluating the operating time of each processor and all decisions we make with regard to the timing of and operation of the processor are directed at the long term view of operating the processor in a safe and efficient manner while maximizing our revenues. We had to shut down its production in the fourth quarter of2013. Management estimates bringing the facility back into full production will require the expenditure of between $175,000 and $200,000. The plant is presently testing and evaluating the feedstock from potential purchasers of processors. At June 3, 2014, we lacked the working capital or access to bank credit to restore full production. The 2013 shut downs was driven by the following items. ● Unseasonably cold temperatures in the winter of 2013/2014. The temperature in winter 2013 was far below what we had ever operated through, with some periods sustaining below zero Fahrenheit temperatures. This low temperature caused many local issues with off-the-shelf diesel freezing and gelling. Our Fuel Oil #6 meets ASTM D396 fuel standards which include a pour point (or freezing point) of -6 C pour point (21° F). The temperature often dropped below 5°F and at some periods below 0°F. These unseasonably cold temperatures and high winds froze our fuel and in some places our new water lines. We experimented with pour point depressants used in diesel for artic temperatures. After testing and verifying compatibility and functionality, we secured a good pour point depressant that will allow our fuel to flow at temperatures down to -30°C or -22°F. Subsequently to the weather damage and condenser failure (see below), we idled our processors in late December 2013. We also temporarily reduced our operation and fabrication work force in January 2014. We repaired temperature damage from the 2013/2014 winter in the spring of 2014. We replaced the new condensers on Processor #3 with condensers that have historically never failed in the process. We are adding equipment to our facility support systems to inject additives for lubricity and pour point to meet off road diesel use. The additives we tested performed well in off-road diesel equipment and the pour depressant is tested to work in extremely cold temperatures. ● The failure of new condensers installed throughout the plant of 2013/2014. We use a device called a condenser to cool hot liquids or heat cold liquids. Numerous condensers are located throughout a processor and plant. Our legacy condensers were performing well over the past few years however there were different sizes and manufacturers used. This posed lead time problems and higher costs when sourcing parts for future sales. In the spring of 2013, we standardized, acquired and installed new condensers for cooling to standardize all condensers across the factory. We also designed, procured, and installed central plant support systems for our processors including: centralized water chilling and storage, centralized gas compression for collect, compress and distribute off-gas generated by processors, centralized hot oil system for cooling high temperature fluids, and developed a site control system to monitor all of the auxiliary plant support systems.In late December 2013, the new condensers installed across the plant and in the processors began to fail. Over a six week period, all the new condensers failed in operation. Upon reviewing the failure in the condenser, we found the stitch welding used to manufacture them was defective. Management believes we have developed a comprehensive front-line QC procedure to ensure plastic is not littered tools, steel or bad fillers. All new vendor equipment must be tested on our R&D system, Processor#1, before deploying on other processors. This will mitigate the risk of poor quality components from being sources or installed without significant testing. 27 ● Bad heat transfer fluid (HTF). In 2013, the Company was permitted to run used heat transfer liquid HTF, such as used oils, in the process. This involved a significant learning curve to develop testing protocols to determine if the liquid being received is in fact used heat transfer liquid. The permit and procedures describe numerous tests that must be conducted to ensure the HTF does not contain hazardous chemicals. Some unscrupulous suppliers will attempt and sell or deliver emulsions or other liquid products that look like HTF but are in fact not. After 2 months of operating HTF from a variety of sources, management was able to develop testing methods to determine if the HTF was in fact 100% HTF. ● Other causes of significant downtime issues in 2013. o Bad material in waste Plastic. The Company has developed a comprehensive front-line QC procedure to ensure plastic is not littered tools, steel or bad fillers. o Water & snow in waste plastic. The Company has developed a comprehensive front-line testing procedure to stop large amounts of water from being fed into the process. o Emergency Shutdowns. Several emergency plant shutdowns for plant evacuations due to other local adjacent factories having serious fires or emergency releases. The Company installed a plant evacuation system and developed a better protocol to halt the processor when having to evacuate the site due to external factors. o Installation of new facility subsystems for Processors #1,#2 & #3 to eliminate downtime from old systems. o Installation of Processor #3 which is now operational. o Routine maintenance & shutdown. Feedstock Procurement Historically, we operated under the premise that we would be able to obtain significant quantities of waste plastic at little or no cost to us, as we offered companies a more cost-effective disposal method for this waste stream.During the year, as we processed increasing amounts of waste plastic, we made the determination that in order to obtain the most optimal feedstock on a consistent basis, we would be required to purchase this feedstock.We continue to receive free plastic from time to time, however, we have concluded that these sources are not able to provide us with the amount of feedstock required to consistently feed the processors at the optimum feedrates. Data Recovery & Migration Business The Data Recovery & Migration Business is not as capital intensive as our P2O business, but is time consuming with regard to the allocation of the time of John Bordynuik, our founder and current Chief of Technology. His time is needed to interpret and read tape data and make necessary adjustments to the programming of the tape-reading equipment in order to accurately read the data. Revenues for this segment will vary based on our ability to read the tape data timely and the availability of Mr. Bordynuik to dedicate portions of his time to reading and interpreting the data from our customers’ media in the event that certain updates or changes to the programming are needed.During 2013, we were able to complete certain orders for tape reading and recognize revenue related to this service.Due to the aforementioned time constraints of the Data Business, we are unable to routinely complete orders for tape reading services and recognize revenue for the work and revenue from this business will be limited and not predictable. Listing on the OTCQB As at June 3, 2014, we had 96,292,243 shares of Common Stock issued and outstanding. Our common stock is currently trading on the OTCQB marketplace in the United States of America under the stock ticker symbol “JBII.”On June 2,, 2014, the last trading day prior to the date of this filing, the closing price of the common stock on the OTCQB was $0.15. Sources of Revenues and Expenses Revenues We currently derive revenues from two defined business segments: (1) P2O, through the sale of Fuel Oil No 2, Naphtha and Fuel Oil # 6 as well as from the sale of processed waste paper fiber; and (2) Data Business, through the reading and interpretation of magnetic tape data.We derived revenue from the sale of processed waste paper fiber during the year; however, the results of operations of the recycle center have been classified as discontinued in the statement of operations.We did not derive any revenue from the operations of Javaco and Pak-It during the year; however, the results of operations Javaco and Pak-It for all prior years presented have been classified as discontinued in the statement of operations. 28 Cost of Sales Costs of Sales for P2O consist of the following: ● feedstock procurement costs; ● overhead incurred at our Niagara Falls Facility related to the operation of the processors; and ● freight costs incurred in shipping of plastics and fuels. Costs of sales for our Data Business mainly consist of direct labor costs incurred in reading and interpreting the tape data as well as costs for transferring the tape data to storage media. The costs of sales for the Recycling Center, Javaco and Pak-It have been classified as discontinued operations in the statement of operations. Operating Expenses Operating expenses consist primarily of the following: ● personnel-related costs including employee payroll, payroll taxes, stock based compensation and insurance; ● plant and processor related costs including repairs and maintenance, processing and welding consumables, safety equipment and related costs; ● professional fees including legal fees, accounting fees including audit and tax professional costs, certain public company required fees, consulting fees and other professional and administrative costs; ● insurance costs consisting of pollution, workers compensation, general liability, and directors and officers insurance policies; ● compliance related costs including environmental consulting fees, stack test and other related testing costs and permitting costs; ● depreciation expense related to our property plant and equipment; and ● Impairment expense related to our property, plant and equipment. Other Income (Expense) In 2013, other income (expense) of ($119,580) consisted mainly of the amortization of debt discount, loss on disposal of assets and offset by miscellaneous receipts of payments from scrap metal. In 2012, other income (expense) of $303,170 consisted mainly of the mark-to-market adjustment recorded related to the price protection clause included in our January 2012 private placement of shares of our common stock. Results of Operations – Year ended December 31, 2013 compared to Year ended December 31, 2012 Revenue Revenue is primarily derived from our P2O business through the sale of our fuels and processed waste paper fiber.Additionally, we supplement this revenue with revenue from our Data Business through reading and interpreting magnetic tape media.The following table shows a breakdown of our revenues from these sources. Revenue Year ended December 31, Year ended December 31, % Change P2O Revenue Fuels $ $ ) Total P2O Revenue ) Data Business TOTAL REVENUE $ $ 29 Our fuel revenue comprised approximately 86% and 90% of our total revenue for the years ended December 31, 2013 and December 31, 2012, respectively.Fuel revenues are based on either a set pricing structure with our customers or the prevailing market rate for the specific type of fuel being sold.Our fuels are sold under both long term sale contracts with specified pricing or through the issuance of purchase orders by our customers.Generally, we are able to obtain a higher price per gallon for our Fuel Oil No. 2 as compared to Fuel Oil No. 6, and a significantly lower pricing for our Naphtha.The decrease in fuel revenue in 2013 as compared to 2012 was mainly due to unexpected processor downtime caused by the testing and initial operations of Processor #3 in 2013, which took away from Processor #2, but also caused lower production due to testing different types of combinations of HTF and Plastic into Processors #3 and #2. In 2012, Processor #2 ran for half of the year, and accomplished the conversion of HTF into finished goods with relatively short testing times. This led to a higher amount of production primarily driven by the increased fuel production in the third quarter of 2013 from both Processors #2 and #3 being online. Also, in the fourth quarter of 2013, there were several operational issues that led to the machines being shutdown to clean the pipes and facility systems for prolonged periods of time. We shut down its production in late in the fourth quarter of 2013 due to severe cold weather causing damage that require substantial working capital for general repairs and replacement of damaged condensers. These processors are currently idle and management estimates the processors will remain idle until the third quarter of 2014. The following tables provide a comparison of production and sales of our three specific fuels for the years ended December 31, 2013 and 2012. Gallons Produced (Year ended December 31,) Gallons Sold (Year ended December 31,) Fuel Type % Change % Change Fuel Oil No. 6 ) ) Fuel Oil No. 2 Naphtha ) TOTAL ) Revenues from the Data Business were driven by the completion of open and outstanding purchase orders Cost of Goods Sold & Total Gross Profit Our costs of goods sold consist of feedstock procurement and pre-processing costs, overhead incurred at our Niagara Falls, NY facility as well as the freight associated with the shipments of our plastics and fuels.Our feedstock procurement strategy is geared towards obtaining significant amounts of high quality feedstock at the lowest pricing available.The following tables are a breakdown of the costs of goods sold and Total Gross Profit: Cost of Goods Sold Year ended December 31, Year ended December 31, % Change P2O COGS Fuels $ ) Total P2O COGS $ ) Data Business TOTAL COGS $ $ ) 30 Total Gross Profit Gross Profit Year ended December 31, Gross Profit % - Year ended December 31, Year ended December 31, Gross Profit % - Year ended December 31, P2O Fuels $ ) ) $ ) ) Total P2O Gross Loss ) Data Business Gross Profit TOTAL GROSS LOSS ) P2O Cost of goods sold decreased 2.4% in 2013 as compared to 2012 mainly due to the decrease in volumes of fuel sold, unabsorbed overhead expenses due to downtime, and lower cost of transportation of material feedstock. The cost of goods sold related to the Data Business relate to the direct labor incurred in the reading and interpreting of the magnetic tape data. For the years ended December 31, 2013 and 2012, we recorded a total gross loss of $58,435 and $79,456, respectively. The gross loss related to our fuel sales for year ended December 31, 2013 was negatively impacted by our decision to secure higher grade feedstock in addition to increased costs to transport the feedstock to our Niagara Falls facility, as compared to the same period of 2012. Upon the closure of RRON, we identified a number of significant sources of optimal feedstock which can be delivered directly to our Niagara Falls plant, without the need for pre-processing. The Company is receiving this product at a lower price than the cost of the plastic that needed significant pre-processing. Once our processors resume operations and we continue to receive this product and turn our inventory, we expect these costs to decrease in the future periods. The gross profit for the years ended December 31, 2013 and 2012 were $32,640 and $18,284, respectively, for the Data Business. This was mainly due to the limited capital needed to read the magnetic tapes and minimal staffing that we maintain to perform these functions. Operating Expenses We incurred operating expenses of $11,034,787 during the year ended December 31, 2013, compared to $12,917,485 for the year ended December 31, 2012. This decrease is mainly driven by a decrease in operating spending, and second half reduced headcount including reduction in leadership coupled with a decrease in stock compensation expense and offset by an impairment charge for Processor #1. A breakdown of the components of operating expenses for the fiscal years ended December 31, 2013 and December 31, 2012, are as follows: Operating Expenses Fiscal Year Ended December 31, Fiscal Year Ended December 31, Selling, General and Administrative expenses Depreciation & Accretion Research & Development Impairment Loss Total Operating Expenses Non-Operating Expenses Interest Expenses For the year ended December 31, 2013, we incurred net interest expense of $119,580 as compared to $2,331 for the year ended December 31, 2012. 31 Gain on Fair Value Measurement of Equity Derivative Liability For the year ended December 31, 2012, we recorded a gain of $305,798 on the fair value measurement of the price protection clause contained in the private placement of our common stock that occurred in January 2012.This gain was based on the difference between the closing price of our common stock on the valuation date (January 6, 2012) when we closed the private placement and the closing price of our common stock when the price protection clause was triggered (June 7, 2012) and subsequently paid to the requisite investors. There was no such clause in any private placement and, thus, no similar amount was recorded in the year ended December 31, 2013. Income Tax Expenses For the years ended December 31, 2013, and 2012, we had no federal taxable income due to net losses and recorded a deferred tax asset and a valuation allowance to the extent that those assets are attributable to net operating losses. We recognized the valuation allowance because we are unsure as to the ability to use these assets in the near future due to continued operating losses. For the years ended December 31, 2013 and 2012, we incurred $Nil current income tax and future income tax expenses from continuing operations. Net Loss We incurred a net loss of $13,234,265 in the year ended December 31, 2013 as compared to a net loss of $13,322,205 in the year ended December 31, 2012.These losses consisted of losses from continuing operations of $11,206,806 and $12,693,771 for the years ended December 31, 2013 and 2012, respectively, and losses from discontinued operations of $2,027,459 and $628,435 for the years ended December 31, 2013 and 2012, respectively.The decrease in net loss for the year ended December 31, 2013, was driven mainly by the losses on discontinued operations from Niagara recycling center, Pak-It and Javaco in 2011, coupled with the reductions in operating expenses we realized in the current year, as discussed previously. Liquidity and Capital Resources At December 31, 2013, we had a cash balance approximately $204,000.Our principal sources of liquidity in 2013 were the proceeds of the sale of secured promissory notes to our Chairman and CEO, the proceeds from the sale of shares of our common stock in private placements and cash generated from our P2O operations. As discussed earlier in this MD&A, our processors are currently idle and, thus, we are not producing fuel or generating fuel sales.Our current cash levels are not sufficient to enable us to make the required repairs to our processors or to execute our business strategy as described in this Report. As a result, we intend to seek additional capital through the sale of our equity and debt securities and other financing methods to enable us to make the repairs.Management currently anticipates that the processors will remain idle until at least the third quarter of 2014.Due to the many factors and uncertainties involved in capital markets transactions, there can be no assurance that we will raise sufficient capital to allow us to resume operations in 2014, or at all.In the interim, we anticipate that our level of operations will continue to be nominal. Our limited capital resources and recurring losses from operations raise substantial doubt about our ability to continue as a going concern and may adversely affect our ability to raise additional capital. The audit report prepared by our independent registered public accounting firm relating to our consolidated financial statements for the year ended December 31, 2013 includes an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern.The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. The following table provides a comparative summary of our cash flows for the fiscal years ended December 31, 2013 and 2012. Fiscal Year Ended December 31, Fiscal Year Ended December 31, Cash Flow from Operating Activities Net Loss from Continuing Operations ) ) Net Loss from Discontinued Operations ) ) Net Loss ) ) Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Net Cash Provided by Financing Activities Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year 32 Cash Flow from Operations Cash used in operations was $7,607,520, and $10,054,621, for the years ended December 31, 2013 and 2012, respectively.This was mainly due to our increased cash requirements to fund the continued growth of our Plastic2Oil business. Cash Flow from Investing Activities Cash used in investing was $3,227,003 and $4,043,386 for the years ended December 31, 2013 and 2012, respectively.This was mainly attributable to our significant investment in property, plant and equipment in the expansion of our business. Cash Flow from Financing Activities Cash flow from financing activities was $7,072,752, and $15,552,258, for the years ended December 31, 2013, and 2012, respectively.These amounts were mainly driven by the proceeds received from the issuance of common and preferred stock, slightly offset by the repayment of short term notes and loans. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements other than operating leases, as discussed in Note 10. Transactions with Related Parties In August 29, 2013, the Company entered into a Subscription Agreement with Mr. Richard Heddle, the Company’s Chief Executive Officer and a member of the Company’s board of directors a $1 million principal amount 12% Secured Promissory Note, together with a five-year warrant to purchase up to one million shares of the Company’s common stock at an exercise price of $0.54 per share. The gross proceeds to the Company were $1 million. In September 30, 2013, the Company entered into second Purchase Agreement with Mr. Heddle, a second note ( a $2 million principal amount Note), together with a Warrant to purchase up to two million shares of the Company’s common stock at an exercise price of $0.54 per share. The gross proceeds to the Company were $2 million. The Notes bear interest of 12% per annum compounded annually and interest are payable upon maturity.The Notes mature on August 31, 2018 and September 30, 2018, respectively. Repayment of the Notes is secured by a security interest in substantially all of the assets of the Company and its subsidiaries. In February 2012, a member of the Board of Directors entered into a short-term loan agreement with us in the amount of $75,000 (see Notes 15 to our consolidated financial statements included in this report).This amount was repaid in cash during the third quarter of 2012. In May 2012, a member of the Board of Directors entered into a short-term loan agreement with us in the amount of $30,000 (see Notes 15 to our consolidated financial statements included in this report).This note was repaid in cash during the second quarter of 2012. Plastic2Oil Marine, Inc., one of the Company’s subsidiaries, which is currently not operating, entered into a consulting service contract during 2010 with a company owned by the current CEO. The contract provides the related company with a share of the operating income earned from Plastic2Oil technology installed on marine vessels which are owned by the related company. The contract provides a minimum future payment equal to fifty percent of the operating income generated from the operations of two of the most profitable marine vessel processors and 10% from all other marine vessel processors. At December 31, 2013 there were no currently installed marine vessel processors as per the terms of the contract. Critical Accounting Policies Basis of Consolidation The consolidated financial statements include our accounts and the accounts of our wholly-owned subsidiaries, JBI (Canada) Inc., JBI CDE Inc., JBI Re One Inc., and JBI Re #1 Inc., Plastic2Oil of NY #1, Plastic2Oil Marine Inc. and Plastic2Oil Land Inc.The results of Javaco and Pak-It are consolidated and classified as discontinued operations for all periods presented.All of our intercompany transactions and balances have been eliminated on consolidation.Amounts in the consolidated financial statements are expressed in U.S. dollars. Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Significant estimates include amounts for impairment of intangible assets, share based compensation, asset retirement obligations, inventory obsolescence, accrued liabilities and accounts receivable exposures. Inventories Inventories, which consist primarily of plastics, costs to process the plastic and processed fuel are stated at the lower of cost or market.We use an average costing method in determining cost.Inventories are periodically reviewed for use and obsolescence, and adjusted as necessary.As of December 31, 2013 and 2012, reserve for obsolescence was $326,526 and $56,623, respectively. 33 Property Plant and Equipment Property, Plant and Equipment are recorded at cost.Depreciation is provided using the straight-line method over the estimated useful lives of the various classes of assets as follows: Leasehold improvements lesser of useful life or term of the lease Machinery and office equipment 3-15 years Furniture and fixtures 7 years Office and industrial buildings 25 years Gains and losses on depreciable assets retired or sold are recognized in the statement of operations in the year of disposal. Repairs and maintenance expenditures are expensed as incurred and expenditures that increase the value or useful life of the asset are capitalized. Construction in Process The Company capitalizes customized equipment built to be used in the future day to day operations at cost. Once complete and available for use, the cost for accounting purposes is transferred to property, plant and equipment, where normal depreciation rates are applied. Impairment of Long-Lived Assets The Company reviews for impairment of long-lived assets on an asset by asset basis. Impairment is recognized on properties held for use when the expected undiscounted cash flows for a property are less than its carrying amount at which time the property is written-down to fair value. Properties held for sale are recorded at the lower of the carrying amount or the expected sales price less costs to sell. The sale or disposal of a “component of an entity” is treated as discontinued operations. The operating properties sold by the Company typically meet the definition of a component of an entity and as such the revenues and expenses associated with sold properties are reclassified to discontinued operations for all periods presented (Note 19). As of December 31, 2013 and 2012, we had recorded impairment losses on property, plant and equipment of $1,122,829 and $191,466, respectively.The charges in 2013 relates to the Processor #1which is being set up for non-fuel production as well as on its research & Development testing. The charges in 2012 related to the impairment of the reactor on our first processor and also related to tape reading equipment. Asset Retirement Obligations The fair value of the estimated asset retirement obligations is recognized in the consolidated balance sheets when identified and a reasonable estimate of fair value can be made. The asset retirement cost, equal to the estimated fair value of the asset retirement obligation, is capitalized as part of the cost of the related long-lived asset. The asset retirement costs are depreciated over the asset’s estimated useful life and are included in depreciation and accretion expense on the consolidated statements of income. Increases in the asset retirement obligation resulting from the passage of time are recorded as accretion of asset retirement obligation in the consolidated statements of operations. Actual expenditures incurred are charged against the accumulated obligation.As at December 31, 2013, the Company has concluded that there is an asset retirement obligation associated with its assets and, accordingly, a provision for retirement obligation has been recorded of $30,306 and $29,423 for the years ended December 31, 2013 and 2012, respectively.This liability is included in other long-term liabilities. Environmental Contingencies We record environmental liabilities at their undiscounted amounts on our consolidated balance sheets as other current or long-term liabilities when environmental assessments indicate that remediation efforts are probable and the costs can be reasonably estimated. These costs may be discounted to reflect the time value of money if the timing of the cash payments is fixed or reliably determinable and extends beyond a current period. Estimates of our liabilities are based on currently available facts, existing technology and presently enacted laws and regulations, taking into consideration the likely effects of other societal and economic factors, and include estimates of associated legal costs. These amounts also consider prior experience in remediating contaminated sites, other companies’ clean-up experience and data released by the Environmental Protection Agency (EPA) or other organizations. Our estimates are subject to revision in future periods based on actual costs or new circumstances. We capitalize costs that benefit future periods and we recognize a current period charge in operation and maintenance expense when clean-up efforts do not benefit future periods. We evaluate any amounts paid directly or reimbursed by government sponsored programs and potential recoveries or reimbursements of remediation costs from third parties including insurance coverage separately from our liability. Recovery is evaluated based on the creditworthiness or solvency of the third party, among other factors. When recovery is assured, we record and report an asset separately from the associated liability on our balance sheet. No amounts for recovery have been accrued to date. 34 Leases The Company has entered into various leases for buildings and equipment. At the inception of a lease, the Company evaluates whether it is operating or capital in nature.Operating leases are recorded as expense in the appropriate periods of the lease.Capital leases are classified as property, plant and equipment and the related depreciation is recorded on the assets.Also, the debt related to the capital lease is included in the Company’s short- and long-term debt obligations, in accordance with the lease agreement. Lease inducements are recognized for periods of reduced rent or for larger than usual rent escalations over the term of the lease. The benefit of a rent free period and the cost of future rent escalations are recognized on a straight-line basis over the term of the lease. Revenue Recognition The Company recognizes revenue when it is realized or realizable and collection is reasonably assured.The Company considers revenue realized or realizable and earned when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) the product has been shipped or the services have been rendered to the customer, (iii) the sales price is fixed or determinable, and (iv) collectability is reasonably assured. P2O sales are recognized when the customers take possession of the fuel since at that stage the customer has completed all prior testing necessary for their acceptance of the fuel. At the time of possession they have arranged for transportation to pick it up and the sales price has either been set in contract or negotiated prior to the time of pick up. The Company negotiates the pricing of the fuel based on the quality of the product and the type of fuel being sold (i.e. Naphtha, Fuel Oil No.6 or Fuel Oil No. 2). Research and Development The Company is engaged in research and development activities. Research and development costs are charged as operating expense of the Company as incurred. For the years ended December 31, 2013, and 2012, the Company expensed $465,671, and $445,945, respectively, towards research and development costs.Components of the processors that are fabricated or purchased with research and development plans and then used on the processor in production are capitalized into the cost of the processor and depreciated over the remaining life of the processor. Foreign Currency Translation The consolidated financial statements have been translated into U.S. dollars in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 830. All monetary items have been translated using the exchange rates in effect at the balance sheet date. All non-monetary items have been translated using the historical exchange rates at the time of transactions. Income statement amounts have been translated using the average exchange rate for the year. Foreign exchange gains and losses are included in the consolidated statements of operations. Income Taxes The Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The Company adopted the accounting standards associated with uncertain tax positions as of January 1, 2007. The adoption of this standard did not have a material impact on the Company’s consolidated statements of operations or financial position. Upon adoption, the Company had no unrecognized tax benefits. Furthermore, the Company had no unrecognized tax benefits at December 31, 2013 and 2012. The Company files tax returns in the U.S. federal and state jurisdictions as well as a foreign country.The years ending December 31, 2008 through December 31, 2012 are open tax years for IRS review. Segment Reporting We operate in two reportable segments. ASC 280-10, "Disclosures about Segments of an Enterprise and Related Information", establishes standards for the way that public business enterprises report information about operating segments in their annual consolidated financial statements. Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. Our operating segments include plastic-to-oil conversion (Plastic2Oil business), which includes our fuel sales as well as sales of waste paper fiber and Data Recovery and Migration, our magnetic tape reading segment. Our Chief Operating Decision Maker is the Company’s Chief Executive Officer. 35 Concentrations and Credit Risk The Company maintains cash balances, at times, with financial institutions in excess of amounts insured by the Canada Deposit Insurance Corporation and the U.S. Federal Deposit Insurance Corporation.Management monitors the soundness of these institutions and has not experienced any collection losses with these financial institutions. During the years ended December 31, 2013 and 2012, 81.0%, and 58.0%, respectively, of total net revenues were generated from four and three customers.As of December 31, 2013, and 2012 three accounted for 77.0%, and 76.0% of accounts receivable. During the years ended December 31, 2013, and 2012, 26.4%, and 25.5%, of total net purchases were made from four vendors.As of December 31, 2013 and 2012, four, and three, respectively, accounted for 27.9%, and 36.6% respectively, of accounts payable. Fair Value of Financial Instruments Fair value is defined under FASB ASC Topic 820 as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or the most advantageous market for an asset or liability in an orderly transaction between participants on the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs. The standard describes a fair value hierarchy based on the levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value.The levels are as follows: ● Level 1 - Quoted prices in active markets for identical assets or liabilities ● Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or corroborated by observable market data or substantially the full term of the assets or liabilities ● Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the value of the assets or liabilities The carrying amounts of cash and cash equivalents, accounts receivable, accounts payable, accrued expenses, notes payable, mortgage payable and short-term loans approximate fair value because of the short-term nature of these items. Per ASC Topic 820 framework these are considered Level 2 inputs where estimates are unobservable by market participants outside of the Company and must be estimated using assumptions developed by the Company. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. We have experienced negative cash flows from operations since inception, have a history of net losses from continuing operations of $11,206,806 and $12,693,771 for the year ended December 31, 2013 and December 31, 2012 respectively, and have an accumulated deficit of $61,118,267 at December 31, 2013. These factors raise substantial doubt about our ability to continue to operate in the normal course of business. We have funded our activities to date almost exclusively from equity financings. See “Risk Factors—Risks Related to Our Business”. Financial Instruments and Other Instruments We do not have any outstanding financial instruments and/or other instruments. Disclosure of Outstanding Securities As of June 3, 2014, we had 96,292,243 shares of common stock issued and outstanding, and 1,967,207 Series B Preferred Shares issued and outstanding.The Series B Preferred Stock is convertible at the rate of one (1) share of Series B Preferred Stock to seven (7) shares of common stock at any time between the date of issuance and 18 months from the issuance date.These shares have participation rights and voting rights equal to the number of shares of common stock into which they convert.Additionally, these shares have a liquidation preference over all other classes of stock.During the years ended December 31, 2013 and 2012, we had 1,000,000 shares of Series A Preferred Stock issued and outstanding, all of which were held by the Company’s founder and current Chief of Technology.These shares had no participation rights; however, they carried super voting rights in which each share of Series A Preferred Stock had one hundred times the voting rights of a share of common stock. On May 30, 2014, all of the issued and outstanding shares of Series A Preferred Stock were cancelled and, on June 3, 2014, a Certificate of Withdrawal relating to the Series A Preferred Stock was filed with the Secretary of State of Nevada. In conjunction with the Company’s January 2012 private placement, the Company issued 1,997,500 warrants to purchase shares of the Company’s common stock at the price of $2.00 per share as at December 31, 2013. 143,500 of these warrants are still outstanding and expired on February 26, 2014. In conjunction with the Company’s 2012 Long Term Incentive Plan, options to purchase 5,240,000 shares of common stock with the exercise price of $1.50, and 2,060,000 shares of common stock with the exercise price of $0.38 have been issued, of which 6,806,000 options are outstanding at December 31, 2013. 2,895,334 shares are vested and 3,190,666 shares vest in annual tranches as follows, during, 2014 (1,305,334), 2015 (1,305,332), 2016 (650,000) and 2017 (650,000). 36 In conjunction with the Company’s August 29, 2013 private placement, the Company sold a $1,000,000 principal amount of 12% Promissory Note, together with a five-year warrant to purchase up to one million shares of the company’s common stock at an exercisable price of $0.54 per share. The gross proceeds to the Company were $1 million. In conjunction with the Company’s September 30, 2013 private placement, the Company sold a $2,000,000 principal amount of 12% Promissory Note, together with a five-year warrant to purchase up to two million shares of the company’s common stock at an exercisable price of $0.54 per share. The gross proceeds to the Company were $2 million. On February 19, 2014 (the Company entered into Subscription Agreements with three investors in connection with a private placement of shares of the Company’s common stock and warrants to purchase shares of common stock. The Company agreed to sell and issue to the Purchasers an aggregate of 2.4 million shares of its common stock and Warrants to purchase up to an additional 2.4 million shares of its common stock. The closings occurred between February 19 and 24, 2014. The purchase price per share was $0.05 and the gross proceeds to the Company were $120,000. The Warrants have a three year term, and an initial exercise price of $0.10 per share of common stock. On March 26, 2014 the Company entered into Subscription Agreements with eleven investors in connection with a private placement of shares of the Company’s common stock and warrants to purchase shares of common stock. The Company agreed to sell and issue to the Purchasers an aggregate of 3.2 million shares of its common stock and Warrants to purchase up to an additional 3.2 million shares of its common stock. The closings occurred between March 17 and 28, 2014. The purchase price per share was $0.05 and the gross proceeds to the Company were $320,000. The Warrants have a three year term, and an initial exercise price of $0.10 per share of common stock. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Disclosures About Market Risk We may be exposed to changes in financial market conditions in the normal course of business. Market risk generally represents the risk that losses may occur as a result of movements in interest rates and equity prices. We currently do not use financial instruments in the normal course of business that are subject to changes in financial market conditions. Currency Fluctuations and Foreign Currency Risk We mainly operate in the United States and Canada.Due to the relative stability of the Canadian Dollar in comparison to the U.S. Dollar, we have not experienced foreign currency risk, however, should this stability change, we could be exposed to such risk. Interest Rate Risk We do not feel that we are subject to significant interest rate risk. We deposit surplus funds with banks earning daily interest at fixed rates and we do not invest in any instruments for trading purposes. Additionally, all of our outstanding debt instruments (our mortgage and capital leases) carry fixed rates of interests. We are exposed to opportunity risk should interest rates decrease.The amount of interest bearing short-term debt outstanding as of December 31, 2013 and 2012 was $23,618 and $23,068, respectively. Credit Risk Financial instruments which potentially expose us to concentrations of credit risk consist principally of operating demand deposit accounts and accounts receivable. Our policy is to place our operating demand deposit accounts with high credit quality financial institutions that are insured by the FDIC, however, account balances may at times exceed insured limits. We extend limited credit to our customers based upon their creditworthiness and establish an allowance for doubtful accounts based upon the credit risk of specific customers, historical trends and other pertinent information. We maintain cash balances, at times, with financial institutions in excess of amounts insured by the Canada Deposit Insurance Corporation and the U.S. Federal Deposit Insurance Corporation. Management monitors the soundness of these institutions and has not experienced any collection losses with these financial institutions. During the years ended December 31, 2013, and 2012, 81.0%, and 58.0%, of total net revenues were generated from four customers. During the years ended December 31, 2013, and 2012, 26.4%, and 25.5%, of total net purchases were made from four vendors.As of December 31, 2013, and 2012, four, and three vendors, respectively, accounted for 27.9%, and 36.6% respectively, of accounts payable. Inflation Risk Inflationary factors such as increases in the cost of our product and overhead costs may adversely affect our operating results. Although we do not believe that inflation has had a material impact on our financial position or results of operations to date, a high rate of inflation in the future may have an adverse effect on our ability to maintain current levels of gross margin and selling, general and administrative expenses as a percentage of net revenues if the selling prices of our products do not increase with these increased costs. 37 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index Report of Independent Registered Public Accounting Firm – MNP LLP F-1 Report of Independent Registered Public Accounting Firm – MSCM LLP F-2 Consolidated Balance Sheets – December 31, 2013, F-3 Consolidated Statements of Operations – December 31, 2013, and 2012 F-4 Consolidated Statement of Changes in Stockholders Equity - December 31, 2013 and 2012, F-5 Consolidated Statements of Cash Flows - December 31, 2013 and 2012, F-8 Notes to Consolidated Financial Statements F-10 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of JBI, Inc. We have audited the accompanying consolidated balance sheet of JBI, Inc. (the “Company”) as of December 31, 2013, and the related consolidated statements of operations, changes in shareholders’ equity (deficit) and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of JBI, Inc. as of December 31, 2013 and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1, the Company has experienced negative cash flows from operations since inception and has accumulated a significant deficit which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MNP LLP MNP LLP Toronto, Canada June 3, 2014 ACCOUNTING › CONSULTING › TAX , 8TH FLOOR, TORONTO ON, M9C 1A3 P: 416.626.6000  F: 416.626.8650  MNP.ca F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of JBI, Inc. We have audited the accompanying consolidated balance sheet of JBI, Inc. (the “Company”) as of December 31, 2012 and the related consolidated statements of operations, changes in shareholders’ equity (deficit) and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of JBI, Inc. as of December 31, 2012 and the results of its operations and its cash flows for the year then endedin conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1, the Company has experienced negative cash flows from operations since inception and has accumulated a significant deficit which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2012, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated March 15, 2013 expressed an adverse opinion thereon. /s/ MSCM LLP MSCM LLP Toronto, Canada March 15, 2013 701 Evans Avenue, 8th Floor, Toronto ON M9C 1A3, Canada T (416) 626-6000 F (416) 626-8650 MSCM.CA F-2 JBI, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS December 31, 2013 and 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Cash held in attorney trust (Note 2) Restricted cash (Note 2) Accounts receivable, net of allowance of $91,710 (2012 - $57,991) Inventories (Note 4) Short-term notes receivable (Note 6) - Prepaid expenses and other current assets TOTAL CURRENT ASSETS - PROPERTY, PLANT AND EQUIPMENT, NET (Note 5) Deposits (Note 2) TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Customer advances 26,120 Accrued lease obligation – current (Note 10 and 19) - Long-Term Debt, mortgage payable and capital leases – current (Note 9) TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Asset retirement obligations (Note 2) Accrued lease obligation (Note 10 and 19) - Long-Term Debt, mortgage payable and capital leases (Note9) TOTAL LIABILITIES Commitments and Contingencies (Note 10) Subsequent Events (Note 22) STOCKHOLDERS' EQUITY (Notes 11 and 22) Preferred stock, Series B, par $0.001; 2,300,000 shares authorized, convertible into 16,100,000 shares of Common Stock, 2,204,100 shares issued and outstanding (2012 – Nil) - Preferred stock, Series B, beneficial conversion feature (“BCF”) discount ) - Preferred Stock Series B Subscribed - Common stock, par $0.001; 150,000,000 authorized, 90,692,243 shares issued and outstanding (2012 – 89,855,816) Common Stock Warrants Common stock subscribed, nil shares at cost in 2013; (2012 – 85,415) - Preferred stock, Series A, par $0.001; 1,000,000 authorized, 1,000,000 shares issued and outstanding (2012 – 1,000,000) Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. F-3 JBI, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, SALES P20 $ $ Data Business COST OF SALES P20 Data Business GROSS LOSS ) ) OPERATING EXPENSES Selling, general and administrative expenses Depreciation of property, plant and equipment Accretion of long-term liability - Research and development expenses Impairment loss – property, plant and equipment TOTAL OPERATING EXPENSE LOSS FROM CONTINUING OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense, net ) ) Gain on mark-to-market adjustment of equity derivative liability - Other income, net ) ) Disposal of assets ) - LOSS BEFORE INCOME TAXES ) ) INCOME TAXES (Note 8) - - NET LOSS FROM CONTINUING OPERATIONS ) ) NET LOSS FROM DISCONTINUED OPERATIONS (Note 19) ) ) NET LOSS $ ) $ ) Basic and diluted net loss per share from continuing operations (Note 20) $ ) $ ) Basic and diluted net loss per share from discontinued operations (Note 20) ) ) Total basic and diluted net loss per share (Note 20) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted The accompanying notes are an integral part of the consolidated financial statements. F-4 JBI, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIENCY) Years Ended December 31, 2013 and 2012 Common Stock $0.001 Par Value Common Stock Subscribed Common Stock Warrants Preferred Stock – Series A $0.001 Par Value Preferred Stock Subscribed Additional Paid in Accumulated Total Stockholders’ Shares Amount Shares Amount Warrants Amount Shares Amount Shares Amount Capital Deficit Equity BALANCE, DECEMBER 31, 2011 $ $ - $
